                   Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 1 of 31 Pageid#: 23                                          g
                                                                                                                                            6l
                                                                                                                                             wv
                                                                                                                                              il
                                                                                                                                               r
                                                                                                                                               wf
                                                                                                                                               wl ç.f
                                                                                                                                                 ki W-x /
                                                       e EcslvsnRscc                                                        1.
#        f'
          '%             RECEIVBG RNCC                         JAj 23 2919                                                      Iufqrmaicomplaint866,3
          (
          j
          +
          jh'
           j=''t; , f ospu w sxvo.
                                 Fcopuscnoxs                                                                                                                                -   -
                                                                                                                                                                                    4-17
                                                            Inform al om plàint
           slxccv a-                               T.Brieflywriteyo. issueiniespaceprowdedontlw Tnrormalcomplaiutorm,
        prefembly in * . Only one issue perlnform alCèmplaint. Plqce your complaintin the desir ated area atyour                   .

        facility.A receiptisissuedwithin2workhy dajs9om thedatereceivediftheivbrmalcomplaintisnotrefxlrned
        dlzring intake.Ifnoresponseisreceivedm thin 15 calendardays,youmayproceedin filingaregtllarl evmlce.
        You m ay utilizeyourreceiptasevidenceofyourattemptto resolveyourcomplaint.
        A n Infèrm.alCompl
                         .  ai# isn@trequiredforan allegqdinddentofsexualaYuse.                                                                                                      -
    N e..-
         mr--L 0-Lx..-bt.r?.(/
                             o             -   -       -           lo ::141                                                   c,-!-34ù                        -
        OffenderName                                           OffenderNumber                               .               HousingAssignm ent
           De r . M r'     cm .a.                                      -           -    .                   p-#-1q / I9-/-$-&r's
        Inkivi-
              d'ualsInvolve,
                           dinIncident'                                                                         oate/Tipeofhcident -
        U UnitMapager/supervisor                               IEIFoodService                                               ElInstituuonalPropam Mmpger
        EZ personalProperty                                    (7ICommisse                                                  L Mailroom
        K MedicalAdminiskator                                  (ZlOther eleasespecify):
        Brieflyexplainthenatureofyourcomplk a
                                            ,
                                             int(bespecifk):
         b.>v l.
               e4-!q          e t.c        bcoB#. ceos.2 ev.x wxeo>   ,e.m ' -r- ..                                                                                              .c
        a o5 :5 em'.s               .1-oew t      vu. bx ow+ w e..zx?     -7' c. .                                                                                  '           r
           vcmc ba:'eL:v=u                     aw              osuc/o- r))hl . Gvut.4                                       c-k'
                                                                                                                               ,.                 coaz.w                    ..opo
        ! elw , ,                 ! ê              wxlo                    '   M                z ) o.x &                    p.-..x ...s+ zw w ovk
        ')-p            l t.zrlh-t             & .- o,:                                r-& 6%           o       .
                                                                                                                                                 -     .        c               w w.c
                                                               !                   A            '                              '       e'''--f          >               '
                              -
                                  w zvr . ir,- .x+ ,.pn >. ,ne-ç:..,-o vgsok                                                               w.-x 6%) alo.lbrewek+L,k1
    OffenderSir ature                                                                                           Date l- ll-?Q
                                                       Offenders-D o NotW riteBelow ThisLine
                         .
    oateReceived: j v.
                     a                                                                          TracMng#M cc- jz/                                    -Ixl?u J jyj
                                                                                                                                                                -



    ResponseDue:' //7-6-/2*),
    A ction Talcene esponse:
    '
                            4                                                                       Akssignedtoi
          ww sxo w oe oa                                               m       w-                                                  4                            la                          ,
           .
               .                                   '
                                                                                                .           ik      .
                                                                                                                                           '                            ua
                             j       -                   .     w w xw w . w.
                    '
                                                     t.t..% < xw-.- x w J  t>ex...u
                                  j-).--           '     u .
                                                           ,
                                                           gt-  m ,

                                                                               L, 'ozv cs                                                              o -ls- /9
         sponde Sir ature                                  .                           PrintedNameandTitle                                             Date
    m THDRAW AI,OF INFOQM AJ,COU LAINT:
    1wish to voltmtarily withdraw this'h form alCom plalt. Iunderstand thatby w ithdraw ing thisInformalCom plaint,
    1m k11notreceivea responsenor* 11Ibeableto Gle any otherInform alCom plaintorGrievanceon tllisissue.
    OffenderSignature:                                                     -   -            -                   D ate:                                              -
                                                                                                                                                                                       .


    Staf W itness Sir ature:                       è- .
                                                       .                               ss -
                                                                                                                Date:                                       s
                                               '
                                                                   -       -           -
                                                                                            ,
                                                                                                    L                   -              .é Z(. )             -
                                                                                        q                                                        .     D- J-4n..n -.*           4/0n /*#T
            Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 2 of 31 Pageid#: 24

   .fse'
       et
        .,     ' . vlasmla
r; t.1,#
       uJ
         !!
          '
            ospu -
                 rMEx'
                     roFcolmsca-loxs
                                                                                                           IugularGrievance :66,,1 4-17
                                                                                                                                    -       -




    JAï 22 2119                                         REGULAR GRIEVANCE
                                                                       Logxumber:axcc- /# -Rsc.-+0*35
 oRlsvANi4DEPARTMENT

      K>ktrïc-
             'a J rx '
 Lastxame,First                                     '
                                                                               1o'e34a
                                                                             xumber '
                                                                                                    e -l
                                                                                                  Building        '
                                                                                                                              lt:
                                                                                                                         cell/sed xumber
                                                                             l-4-!N ;
      t. . q4<                    OA L I x *rk s                               -lr-l /
 IndividualsInvolved in Incident                                             pate/TimeofIncident


 W HAT IS YOIJR COM PLAINT? e rovidehlformation from theinformalprocess: Attach InformalComplahtresponse or
 otherdocamextationofinformalprocess-) ,e 1-G t%                     t%    :           . .1                            A 1e-+ :- .
 (%uxe:%
       *î b. ov <.> Vrw-c-Ml - m-q.l î. e''tu *ell az . +:-                                                       al
                                                                                                                   ' ..g-o - A,
    wbb.              . uu            u.                    K kl L e-        t., , -* .             et.4' .la a tlzv               +'N-.>
  1ûo I > a V.>                       kln          .r pvnc           w.r . =%
                                                                            .tk.> am urxmln ,*- 5 a
                          .                             ,
      e4Q . kwe..1                         m lfk> @j ,.-                          . .- )w q*e . q>v                             ..1u uz
                                  '

    la aA 4           -       .   f.zn G 6k; . .
                                                                /
                                                               Jm         . $eç ..           m lA $ - 4.-               mo lîr'-ln f.<
   ek f'.4.           Ga                   .
                                               +.'. te w <.. .                     .
                                                                                       ,u q ; .,1$..n u a w z- u-
                                                                                         .                                         -            #
      3 o la 2..w,>                   -- o              '* %$$-t.     x N lf..%l< .- - : eo ôl.-; += ï%% -- .
   a - y- k-p l..s s.t nz >                        1%       h::4 r    .e.z..z . c.e                  zln               -- + o           .
    M t-&l.as ik-k kos kw<                          e z1 â .A             Q       .- .a ,              llrs             k t > 1z
        '
            $    rt@ 2            DR 4> lt          .   a- *. %':.-c ?> ïl&l..,         Au l ,$ l.x,1 x - cw L1
                                                                                                             'w .
            j                                                                                                             .
                                       e                                                                     4
 Whatactiondoyouwanttaken?                         <s rw        1    +ça4        -      >Xa                           4 1.      L&p$*X
  tw c           lt       . erqwo . a xtz                             t wA%'<w . *                    s.'c ç.c                ln >nX
  6.            k     w               --'           a eoolc               a. o                    ,t
                                                                                                  '              .+       =        X:
  :         xm                r l.'                 ec&         .         . .u 4kl


 Grievant'sSinature:                                                  -                      Date: J./T - ;
 W arden/superhltende 'sOfsce:                                                                                                      .
                                                                                                                                        '



 DateReceived:

                                                                      1of2                    .                         RevisîonD ate.4/28/17
                                      Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 3 of 31 Pageid#: 25                                                                                                                                                                                                                                       N



                   z
                   ''..c.z
                         %.- .. .-     V.- ..I-RGIN IA
                   'Ay,
                    N
                    wcvwegi' D EPARTM ENT O- - - - .      .- .-,
                                                                                                                                                                                                                                                                uegujar.g rjevae'
                                                                                                                                                                                                                                                                                ucg,8:6rju-y
                                                 F-CORRECTIONS
                                                 -                                                                                                                                                                                                                                 ' J- - '                                   .



'            .-      .....
                    -.     ........
                                                                                                                 ..' ....'''                                                  '.       .   .- . .                 -.       -          .
                                                                                                                                                                                                                                                                                                   ... . .   T                    ....
                                                                                                                                                                                                                                                                                                                                     y,J.w. I           '
        ''
                  INSTIRG tI-
                            '
                            IJIANKFCK Fm: INn.. vo'lnrez
                                                       'rrjjuiaiperoperatinaProcedtlre866.1Ogender Grt.
                                                                                                      evan'
                                                                                                          c'ePr
                                                                                                              'o'cidvrefd àtfè'
                                                                                                                              rùptttà'
                                                                                                                                     tbbolk:
              your complaintin good faith prior to fling a regulargrievance. You must submh yourgrievance within 30 ays .pm 't e a e of- - '
              occt
                .
                  -i
                   r
                   wr:
                     - g.
                        kq.
                          %pc-
                             ,d
                              (isçpytr-tpf
                                         ...ihc
                                             + i
                                            ;. d
                                               .e.n
                                                  .t
                                                   .. On
                                                    ..---.l
                                                          .y
                                                           ... oneissuejergieva
                                                                        -
                                                               -...y.... . .. .    .
                                                                                     ncewillbeaddressed..     Writeyourissueonlyinthespacep     'rovidedon' the                    .                .         .   .
              grlevanceforni,preferably ln idk. Regular         gnevanceà-àfi-h'iibr iîidéd throtqlîtlz ingtltutionalmailto'the facility Grievance-o-fdce and-a--.-                                                                                    .    ,

        --   -recei t-issued-wi'tbinvl-worldn -d& s-fronu eceivettudateïtlm ky-qnçmisnQtrettmlddqrip iplwke.
                                                                                                    .                                                                  .-                               .              -                  .


                  INTAK E: Gr
                           'a ;i
                               e
                               ..vancess
                               ë       hould+be
                                              i a
                                              ' .cce nt
                                                  ' .*. ed f
                                                           or
                                                            .l:ozqi     ;no
                                                                *...eh..' .< unl
                                                                              . essre
                                                                              L                                                                       .
                                                                                                                                                                                                             ed ferthe followina
                                                                                                                                                                                                                               w..''r
                                                                                                                                                                                                                                    eas
                                                                                                                                                                                                                                      .ont
                                                                                                                                                                                                                                        ... xs
                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                             ,e: .                                                                                .l' v. '
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                  '                                                                                                .       z'   l.z'              ''                        '''''           '''                        ..
                                                   Non-Grievable.Thisissuehasbeendeined asnon-gne
                                                                                                'vablein accordancewith OperatingProcedure 866.1.
                        j...j       U1DisciplinaryProcedure.Youmayappealahear                       s.
                                                                                                      ingdecisions,penalties,and/orprocedmalerrorsundertheprovisionsill
                                               OperatingProcedure861..1,Offender,           Dlsàcl   p/y
                                                                                                       'Is
                                                                                                         HCJ
                                                                                                                                                                   .,
                                                                                                                                                                        .
                                    I--IMattersbeyondtheconkoloftheDepartm.e'                     n'tp' fCôrrections                                                   -t'*  76
                        F-l Doesnotaffectyoupersonally (Thisissuedidnotcauseyoupersonallossorharm)
                        r-1 Eimiied.Yis.             iih'
                                                        àk-é'
                                                            b''
                                                              ébii'liMité'   db'
                                                                               y-thëW' Adën/superintendent--                                                ....-...--.---.-.-.--.
                                                                                                                                                                                 -..
                                                                                                                                                                                   -.
                                                                                                                                                                                    --.--.-.--.--
                    '
                        U1        Mor  , et'
                                             h% koneissue-resubmitwithonlyoneis                 'sue '
                                  .    z: '%.    ' ''I    .   . .. '                       r.                       z     .        .
                                 .Expire   .d
                                           .-
                                             tFil.mg
                                                  r r. Period-.- Gr. i-ev
                                                                        .m.kes .ar:, '
                                                                                     kb;e;.
                                                                                     .
                                                                                    to    filêd,.   wiihian.;3n.0..c
                                                                                                                   ;
                                                                                                                   )a
                                                                                                                   . -lebdl. b. ,.
                                                                                                                                 a'
                                                                                                                               ayst.
                                                                                                                                   i
                                                                                                                                   9o.
                                                                                                                                     <
                                                                                                                                     .m
                                                                                                                                      a adateofoccurrence/incident,ordiscoveryof
                        I--I ?.N th  e o c  c uge n c e/i
                                                        nc iden t çx c  ep
                                                                         't inins t
                                                                                  an ces.
                                                                                        '. 1 )  b e y o nd th  e  off en de r'
                                                                                                                             s contro loy,2)%FhereyAmo  rerestrictive'timeâame.h         as .
             -               - li'eèn
                                 '
                                  '-
                                       .z
                                         -ègtàblishéclciltlfl '.A ;-
                                                              .
                                                              ' ék
                                                              >     tilf''.'. e:dumstb'   y'rw.e.kyentloss,'of'   teïédy'e:th@Rissuoâdi'      Bdcömi-ng'ri
                                                                                                                                                         zoote'v.'!   . k''' $''*'. x.i'i'à?'''J..''
                                                                                                                                                                                                                                                                                                                        '

                        J-I. ,
                             .Repqtitivej..J.
                                            ,h.i!jsluehasbeeppievedpreviouslyipGrjrvancet , ..:.:...x                                                                                                                  .                                   -        ..
                                                                                                                                                                                                                                                                             e.             e
                                                                                                                                                                                                                                                                                            t. .                                            . ., ;.,
                   .'F-1         lnqu'
                                     tryonbehalfofotheroffenders.                             '          M                     '               ''            '
                                      .    '               . ; .             '     z                                                                                                                                                                                 %                                                             '
                                                                                                                     ..                                                                                                        . .
                    '
                    tF-'l-.' -''Grbup-cohfp -'làints'prppE-titions.'Gfiekarib-
                                                                             ejàïvtorb8subfnitted'by.
                                                                                                    individuàls-'' Q-- ;     .
                                                                                                                             êz ,'- ..-.-' .'
                                                                                                                                            z- -
                                                                                                                                               '.
                                                                                                                                                ''
                                                                                                                                                 -y- -'
                                                                                                                                                      -. --.
                                                                                                                                                           ' :
                                                                                                                                                             .
                     r-It' .. t .vulgar/lnsole.n:t
                                 ..              .,r
                                                   orTlzreateni
                                                   . 1.r '
                                                       .        zngLa
                                                                   . 4nguage.YOU M AY.. BE      C*' GED
                                                                                         .yy.x.s '
                                                                                                            IN ACCORDANCE
                                                                                                     g:1' .!:* ..'. y ; :.r
                                                                                                                                 WITH   OPEM TING.                                                                                                                       '
                    ,'' .
                    s
                              .  .
                                                   PROOED .,.                            ,
                                                                                             861.1OFFENDER
                                                                                                   l
                                                                                                           Dlu
                                                                                                             srzzt&'f C . -!'e     .t S
                                                                                                                                                                                                                  a              ..
                                                                                                                                                                                                                                      J.                        ' .. . .),:.''s.tyt'
                                                                                                                                                                                                                                                                .                  ,'
                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    c.'..                                                             .l
    - .- . -            F--lz-ur-wphxgtocopyicarbp4fppvyv-You
                                       .                  -   mgstswbrnitthemsiginalm evanceforresponsesandappeals. '-j
                                                                                 .                                          .       .                     .                                                                                                                                                                      ,.
                                                        c   i  .        1   ..
                                                                                 ..
                                                                                    .
                                                                                    p
                                                                                     7.
                                                                                      7-77-:--.
                                                                                              ---'
                                                                                                 .
                                                                                                 -- 7-.
                                                                                                      7--7 .       .    . :. wjj. J.
                                                                                                                                   i;                                                                                                                                                                                                                 .,,'j
                                                                                                                                                                                                                                                                                                                                                          y
    QQw.= m.=m.w.
                        j-eœj pyrievances-FzledRegardingAlmtheç1.n.jtitgtipq.ThisK yvanceisbeingrettmzedtoyouform utosubmltto.
                             .                 -
                                                                        ,
                                                                                                                . ,    -. .. ..            .
                                                                                                                                 . .. . .....          .....                                                                                               .... .                                 ..       . . . ....                  ..
                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                        y. ,
                k. ..,.-2:.rtta;.zj' ....a'
                                          z..u.;Jyyz. am.z,....;
                                                               u.x.;..s.m..a ,
                                                                             s' g.4s g. rg
                                                                                         . NJz s ...s m-o..u..x .y . my
                                                                                                                      ..
                                                                                                                       ,
                                                                                                                       .
                                                                                                                       m .....s..m..
                                                                                                                                   j
                                                                                                                                   m.s-my. ump .a sz.
                                                                                                                                                    a/u
                                                                                                                                                      l                                                                                                     y
                                                                                                                                                                                                                                                            u...m..s.
                                                                                                                                                                                                                                                                   ...m . j.                       .'.
                                                                                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                                                                                                                       e          -
                                                                                                                                                              ..                                                                                                         .             ..                                                                          '
                                                                                                                                                                                                                                                                                                                             ..                                .
                        U-l JnformalProcedure.Youhavenottlsedtheinformaiprocesstoresolveyourcomplaint
                                                           '                                            '
                                                                                                                                                                     -                                                                ''
                          ...'
                             .:.. f:            a.. e'.. z           N1%t.                                               )        t .                                                                                            ;=
                                                                                     .         .                                                                                              .
                         .                                              :.               '      j           ..
                        F-1 Rdquèstforserviées                              2
                                                                            )
                                                                            :jk. z .     s
                                                                                         . -.r;.. .       p .-y ' ç.     p
                                                                                                                         : - ,,u        -- '   .
                                                                                                                                               )..lv v
                                                                                                                                                   h     .:    .,.. .         :.-.<.     -sz.
                                                                                                                                                                                            l
                                                                                                                                                                                            :.1. -k1J           '.*'t... ;       ';j..,
    -
                               -    Instào cientl
                                           .
                                                   .
                                     é *'/% 1: '#44 l
                                                     nfolnnation@ ottCo
                                                    ..
                                                     : j.4)zf kk z' ,:% '.lx .;'
                                                                                 inclu
                                                                               .. x
                                                                                        deMediça-l).Y(      )qq-e*-
                                                                                     ny'w jk')4.tm.. Ar'8 .i''vj/:
                                                                                                                   çdtqprqv   .ide
                                                                                                                  k ( .*q' j '..; .
                                                                                                                                    the
                                                                                                                                  ''l'z'
                                                                                                                                         'fpllowinginfop
                                                                                                                                       )k:..'v v.g; ;. '.ry..=-x
                                                                                                                                          ,.
                                                                                                                                                                 uationto
                                                                                                                                                               =-m--t-..-.ffNà--r',1
                                                                                                                                                                                      th:teGr
                                                                                                                                                                                   r.yyg!.
                                                                                                                                                                                                 ievanceOfI                .icç r..)
                                                                                                                                                                                            yax...=-.N- ..1z.#.J.T',.!:ns-z-I$.#..
                        I
                        --I within5daysbeforethegrievancecanbeprocessed'                                 . .                                                                                                                                                                                                                               ,...
                                                   :                                                ...                                                                                                                         a                                                                                                 s
                                           ' 5h.T': ':. ;E;7,t; .; .. .....                         l'
                                                                                                     'z,'a ..                  - 1. >;'..                      al..                    ! J1 :.
                                                                                                                                                                            . -.w. .a'-'     ' . , . x4'
                                                                                                                                                                                                       ..k).1 .u''
                                                                                                                                                                                                                 àk                           2.   .,'
                                                                                                                                                                                                                                                     s.> x 'd t. '
                                                                                                                                                                                                                                                                 ..,:                       .'.ç.-
                                                                                                                                                                                                                                                                                                 , >g)              . paà;.:/;:
                                                                                                                                                                                                                                                                                                                              . .. ,,I
                                                                                                                                                                                                                                                                                                                                     ..è. .
                                                                                                                                                                                                                                                                                                                            ''-'
                        F-1 ' Theissueinthegrievanceisdiffprentfrom theissueintheinfonzw:complahlt                                                                                                                                                     .                                      .    .                        ..

                                               .>wj . a.ts                                         A.
                                                                                                    ,:.
                                                                                                      :J)                  .o. ..              ? r -                    1.,keè                               y: J, . .                        !è.;...I              x;.: ,k,.. tj:;;.z ?q;.lj :..pj..                                         ue ..
                  InqtitutionalOmbudsm aè cuievanceCoordinator:                                                                                                    .                                                                                   Date:
                    ....''       J. &                      %.l.r'            &'i;'''JjxJ
                                                                                       ,                V *!
                                                                                                    . -. .- ..
                                                                                                                               1$.-.'
                                                                                                                                    ..w        ..J.
                                                                                                                                                  .                '               :       u'7'             .' * .%.            :         . $
                                                                                                                                                                                                                                            ..1J a. ' :                            .
                  If'you disagreé wi 4th:'this
                                             ' decl
                                                  ksVlon,hyou have 5--   q<
                                                                       c-a e-ndar days
                                                                                     .. fro
                                                                                         -.m .dltF-ëf-Tècei.
                                                                                                           )
                                                                                                           .t-to-submioto'the-Regional-'-'
                                                                                                           p'
                  Om btld
                        . sm an fbr a review bfthe iant-akedecislon. TheRe ionalOmbudsman'sdecision isllnal.
                                                                    ..                                            .         .     ,
                  RegionalReview ofIntake(within5workingdaysofreceipt)                                                        -         .
                     r-l Theintakedècisiol    jisbeinguphe'ldingccordancewithOpçratingProcedure866.1OffenderfGrievance?rocedure..v. ..
                                                                                                                                 .                                                                                                                                                                                                            .. .

                     U1     The'intalcedecisionisbeingretm-nedtoyoubecausethe5daytimelimitfor' review hasbeenexceeded.        '             -
                     I
                     --I ThepievancemeetsthecliteriaforintakeandisbeingretlmwdtotheT      W ardçn/Superintendent.fty-logging. o ; , .:.  .y                                                                                      -    .                                                                       .



                  Re ionalOmbudsman:                                                                                                                                                                                                                   Date:
                  W ITHDRAW AL OF GQTEVANCE:1wish tovoluntarily withdraw tllisgrievance.Itmderstandthatby withdrawing thisgievance,
                  therewillbenofartheractiono
                                            'n,thid.is'
                                                      sttea
                                                          norwillIbeabletofleany othergrievance
                                                                                              '
                                                                                                i'
                                                                                                 n thefutureon thisissue.(.
                  OffenderSigmture:                                                      .                                                                                                                        .                                    bate:
                  StaffW i
                         .t
                          ness:                                                                                                                                                    .                                                                   Date:
                                                                    '                                                                     .               .                                                                                                                                                                                             -- -
                                                                                                                                                                   .
                                                                                                                                                                            2 ùf2- '                                   ''                                                                     RevisionDate:4/28/17
                        Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 4 of 31 Pageid#: 26

  '
                                                                          *                                          @
1i
,1
  i;
 @.;.
    :j
    .t?
      li
      Ipl
        '?
         1:
          $.).
          .  .j)r..!'
             -                 ''.ïL('
                                     J'
                                      h'
                                      !hr
                                       vtl
                                         zi
                                          f$
                                           i,
                                            7L
                                            ; qr
                                             '?;i
                                                i:
                                                 .9
                                                  ;:
                                                  '
                                                  7i:
                                                    ;:
                                                     j!
                                                      jx
)
'
t,
 '
 )
 z/'-.
     xsk.j
         ,
         .;t
           .
           -,o'' ,
                 '
                 sJ
                  &4
                   'tk
                     'VIRGINIADEPARTMENTOFCORRECTIONS                                                             866.1A-6
%. Xl'iz Nyj4:yz; N.;%
1y7 jj:l
       jl/d!'
            s
            j$'
              j. ! t
                   lo
                    jir
                      ujyy
                         /j/s
                            z.p
                              g.
                               jy t
                                  /1                                                                              DOC Location:RNCC RiverNorthCorrectional
 ,
? . Wh  1j
        5
        .
        j :!                       ,4
6 'Wy4JIS j
          Es,
           ,
           U  ;
              T    t
                   y
                   , l
                     tj
                      % w
                        zlscj'l
                          /ç   l1
                                r  j:                                 s                                           Center
!
 '
  y .
 ,tiz
      'i'.
      ,.
      x
              ..   ,..,,   iJ:
                             ,
                             tw
                              '
                             '.
                               ké
                                /
                                .jr
                              <? (q
                                                               en er rIeVanCO e.S OnSe -          VeII
u
;j)
  jl..?f       k
               ..-.
                  <î sg        :
                               'i.
                                 t:
                                    .
                                   ,.
                                   '
                                   k)j
                                                                                                                  ReportgeneratedbyW alls,B S
l   .  &.:           . 1p jJ:èa?
                               '?;t
                                  e.t
                                    ..j.........
s. k
 qhm                                                                                                         '-
ê'
.
 )t
  x
  )k
   $
   .
   &
   .!
    7
    'tè
    V*
    . .
      '
      =
      J
      o''
        .H...
            -..
              u..x,
                  kk?6
                     :'4
                       f
                       ;
                      L.
                       u%
                        t
                        X'N.
                        ,w  rsl'i
                              . . ..
                                 'N  )                                                                            Repbrtrtlnbn01/24/2019at'@:49'AM

           OffenderName                                                              DOC#         Locejipn                              Grievance Number
           chamberlain,JeremiahFEB 26 21!                                             1084343     cu'
                                                                                                    rrent
                                                                                                        ,Ri
                                                                                                          verNprthCorrectiopal kNCC-I9-REG-
                                                                                                                               center   00035.
             Housing                                       xm cEOFHEALTHsERprr                    Filed    RiverNorthCorrectional
                                                                                                                               center
           C-1-116-B
           LEVEL1: W ARbEN/SUPERINTENDENT'S RESPONSE              -              -   .-            (To becompletedandmailedwithin30calendardays)
             In yourgriévypce you state on 1/4/19,Dr.Mathena abruptly.ceàsed yourmedicptipnspfflexeril,
             gàbapérijiniandlramadcl;whichyouhave-been'takiig,for2-3years,with6utanfweaningprocess.You
             allegè'yotiwentthroùgh ahottible weekofwi
                                                     thdraWal,cramps,insomnia,nausea/vomiting,Iiquid bowel,
                                                           '

             pain,and spasms.Youdeclareyouare'stillsufferin'
                                                           jfrom mildsymptoms.Youproclaim pn 1/15/19,Lisa
             ParkireàpondedtoyoùrlnformalComplaintsayingaNew tattooinareaofreported pain''andt'offered
             àlternative& refzs 'however,thisresponse does nptansweryourissue and is only afeeblè attemptto
                                                                  '
                                                                  ,
      ..
             cloudtheissue;Yod'inlista new tattoodoesnotnegatethe.need'or.standard,ufcareto.weanapatientoffof.
             m edications th4thave been prescribed and taken forseveralyears,especially sei
                                                                                          zure m eds apd narcotics.
             Youcontendwhetperexperimentalormalicious,thisisinexcujable.

           As a resultofthis grievance you would Iiketo exhaustyourremedies to.pursue a medicalmalpractice'tod
           to sue forpain and suffering where ypu can receive adequate rem edies atIaw.


           An investigation into yourcom plaintindicates:Medicaldocumentatioh showsyou were offered an
           alternative medication afterDr.M athena stopped yourflexeril,gabapentin,and tram adol.M edical
           documentation indicatesyou chose to refuse the offpred medication.Dr.Mathena can re-evaluate you;
           however,youmustsubmitarequestform tp Medicalindicatingyourrequestandmaybe subjecttoacopay
           charge.Np violation ofprocedure is found.


           #ourgrievanceisgoverneàbyop720:2Medicalscreening,élassi
                                                                 fication,andLevelsofcare.

           Afterlthoroughly review ing the inform ation presented by staffin response to yourcom plaintand the
           policy governing the issue,lfind yourgrievance to be UNFO UNDED.

           Ifyouare dissatisfied with the Levellresponse,you mayappealwithin 5 calendardaysto:
           Health Services Director,PO Box 26963,Richm ond,VA 23261-6963

                           (          .
                                                                           t .              !                             .m    >                      '
                                                                                          -#a.7                            J%
                                                                                                                            ..-$
                                                                                                                               .
          W arden/supennte clent                                                                                   Date

           Iwish toappealthe Levellresponse because: v5'V vx. m ;s.m          sj-xj..o I #.c oasx1 ja. s e x..e-
             ov naY blemol gvx. w # sç h,      r- PVA >, 4-L-.. utzcrc oak<...- eaoa.ruv YV.- ,ulym.c
                                                                                                    a.o tM n
                                                                                                          Page 1of2                          Rev.05/31/2007
        Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 5 of 31 Pageid#: 27
                                     @
     $,-,l 4. :   'oo.s,-
                        v,
                         -.m-lf; izo z c. Bv Q. l -HL.u.chGcr.   rx.- % e,                  OClr.ce.t- l'vwt cxtô   'wxxuk
....
   d..gxestaecuvsvz-t,.sgp:oxs-cs.
                                 okowr...vrwts.
                                              ihvfxs ''c! ys rt .
                                                                #.
                                                                 r''ç% ;g/c''
                                                                            .
                                                                            e,4n                      q
                                                                               'qz.o''A.'' 'pluw'r-e-.'
                                                                                                      l,vx or-la-krupl . '
       - mvatre..tztc--&-% o .,, l zr 17 &f-.,,.
                                               ,xqï        4-cwe..
                                                                 v,uww- o.lt.ow /2.. s+,   ïLt('
     uleeuaext 'fç.zpç 'k.c-c.t. s.v;.-.w .t        o7.v j..- 4.kw      .ox c.. #. %:rs
     X kea- çwccovk o eazx,xo +w- Gewm botnxxr-wugï .     çtzgz.;t 6q;.x exz-u-. oo7 'rzxr
                                                                                         m qete't
      k7ok.L k..vubw&,xmwkl $,,.ozcc J.-s:s,.,rs kv-ws.-- A(u,.t csçvvz.e-ct 4. w c-.n .. o t4 ,                .




 off
   endersl
         gnature             --'                               mxs            Date /'
                                                                                    -J&--/j




 '
     OffenderGrievance Response -LevelI                              Page2of2                          Rev.05/31/2007
     Reportrun on01/24/2019at8:
                              49AM
       Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 6 of 31 Pageid#: 28
                                                                            866.1A-7'
                                                                            DOCLocation:C00Centa'
                                                                                                alUoce,
                                                                            Administration
                                                                            ReportgeneratedbyHR
                                                                            Repoz'tvnn on 02/08/2019at9:07 AM




 OlenderName                                 DOC#           Location                       Grievance Num ber
 Chamberlain,Jerem iah                       1084343        current Ri
                                                                     verNorth Correctional RNCC-I9-REG-
                                                                                   Center 00035
 Housing                                                     Filed       RiverNorth Correctional
                                                                                        .Center
 C-1-116-B
 LEVEL II:REGIONAL DIRECTOR,HEALTH SERVICES DIRECTOR OR CHIEF OF OPERATIONS FOR OFFENDER
 MANAGEMENT SERVICES RESPONSE (Tobecompletedand mailedwithin10 calendardays)

 IZEU L H ITRALTH SERW CESDm EPTOR:
 Yourgrievance appealcom plainthasbeen review ed along w 1t11theresponse 9om Levelland yourcomplaintthatDr.
 M athenaabruptly ceased yourmedicationswhich you w eretmking fortllreeyearsw ithoutwenning.
 B% ed on the inform ation provided and upon furtherinvestigation,Iconcurw1t.
                                                                            11the Levellresponse and havedeterm ined
 yourgri>vanceUNFOIJNDED.Pleasenotethatthedeoisiontodsconthmeyoufmedicationsrestwiththedinical
 judr entoftheinstitutiqnalyhysician.AccordingtothelevylIresponse,iilsreportedthattheRNCC physician
 recommended you an alternatlvetreatmentplan forpain;however,you refusedthetreae entoFered. Thisissue is
 govem ed by OP 720.5.
                                                                                        ;
 Ifyou have any furtherissues,please resubm ita sick callrequestforfurtherevaluation ofyour m edicalneedsand
 treatmentplan.Youareencomajedtofollow thxerecommendationsofthehealthcaresflf'aswell.Thereisnoviolation
 ofpolicy/procedureregarding th1 lssue.N o fndheraction isneeded9om thislevel. IM accordaneew ith OP 866.1
 governlng the OFenderG rievanceProeedure,Level(     IIisthelaitIevelofappealforthiscom plaint AII                 .
 adm inistrative reà edieshave been eo austed regarding tMsissue.                                                  '




 'Heélth Sewices Director,orChiefofO erationsforHeaIth Services      '       Date

                                                                                     7:       l




Ofender Grievance Response-Level11                                                                       Rev.05/31/2007
Reportm n on 02/08/2019at9:07AM

                                                              Page 1of1
       Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 7 of 31 Pageid#: 29                                                                                                 t,
       c.
        ,zc c,N cn R GG
                               '                                                    ECEIVEDRSCC                                                                                        F..                           $6
  /,;n              mowla
  .
  $
  ?,
   0
  3?
   e.)
     . d   .       .
                                                     o,,couusc'
                                                              rl                    g 232gjg                                                                  .
                                                                                                                                                              compln.xntz66-yx.l,
                                                                                                                                                       Inlbrmal
       ,                   .                                 oRl:
               -                GE DEPX             n Orm âlCom plàint ,
 zxj                           sFoR FrI-> G.
                                           'Brieflywriteyo. issueinthespaceprovidedontheInformalcomplaintform,
prefem bly in ink. Only one issue perTnfonhalComplaint. Place yotu;complaintin the desir atçd area atyour
 facilitykA receiptisissuedwithin2workingdafsgofilthedatereceivediftheinformalcomplahtisnotrefAlrned
 dxm'ngintake. Ifnoresponseisreceivedwithin 15 calendardays,youmayproceedinlilingaregularl ekanie.
Y ou m ay utilizeyourreceiptas evidenceofyourattemptto resolve yourcomplaint.
An Inform alCom plaintisnotrequired for an alleged incidentofsexualabuse.'

 h'cxo -
       1wk
OfenderN am e
                                        ,.m,wkmrlx;n Offend
                                                         loer3Nu4mbe
                                                                 -.
                                                                  14r %                                                                                G-h-1l$
                                                                                                                                                  HousingM signment
                                                                                                                                                                                       -                             ,
                                                                                                                                           .

  Dcyr -N '
          avv.,-xe                      -                                           -                                                     1- +-4, / I-j-ip.Lrg't                       -

lndividualsmvolvedinIncident                                                                                                                      Date/Timeofhcideni

Z UnitManager/supervisor                                                                IZIFoodSelvice                                            U. InstitutionalProgrmnManager
      PersonalProperty                                                                  E lCommlssary                                             IZIMailroom
      M edicalAdm inistrator                                                            EZ OthereleaseSpecify):                                                                           -           .



Bdeflyexplainthenatureofyourcomplaint(bespecifc):
o /m4-)'I .2 wxs scaa 1. ;c.me ktr.e-        kcw.are ewrx-                                                                                                                                                     l
                                                                    ,                                       .- .
               ..:              1                         $e,-bp                    o ea                      ra.- . ...          .       %.<e.
                                                                                                                                              ,        upc        w-                  gz-                     ',
      p (4.        r           ox                                                          pcc. oc1 '
                                                                                                    lrx                          c srr'
                                                                                                                                      ,   A u 0t.            es                   )'
                                                                                                                                                                                   oW kx A.
                                                                                                                                                                                          o eo
arJ upe,
       ''u                      A.A . o x                                         r ,++ -                   ow.A t - ' . x-                              ..               '                                   zc,.
                                                                                                                                                                                                                 -
               2o,x w byA.k utoo o qz-.e.
                                        î ?>'
                                            k mw, <. +                                                                                                 ,-             vwk.okx twx..e-. .'a.
                       b       r                 oo T ' I o'
                                                           m )m e eco,etoxi'
                                                                           , a.ek oas                                                                    p%: 4
                                                                                                                                                             '&-                      -                          l
                                                                                                                                                                                                                 .

                                                                .
                                                 .
OffenderSignature .                                                                                                    . '                 Date I'-'?j*-'jg                                   -



                                                                        Offenders-Do NotW rite Below ThisLine
DateReceived: I k+'-,'M                                                                                                  Tracung# Rxcc-                 t#        -IxF oö?fb
                                                                                                                                                                      -       -
                                                                                                                                                                                  -



ResponseDum fl.
              V /.
                 MW
A ctlon Takene esponse:
                                                                                                                             Assignedto:                                  X'
                                :                             . j                                                                                 '
                                                                                                                   '
                                                                .




                                                                .
                                                                              >
                                                                             b# .
                                                                            t.
                                                                                    .
                                                 '     .',V?
                                                          -
                                                           -'..4
                                                               iz
                                                              V-V
                                                                .yt
                                                                  jt
                                                                   y
                                                                   -:x
                                                                     T%
                                                                      j
                                                                      A'-
                                                     .., .          ,                          .                             t
                                    .

                               4 !
                                 ,
                                 *
                                 y%'
                                   !
                                   '8
                                   1-ts.tb
                                   e s eo
                                         .hsl?- '
                                            ..
                                                f
                                                a
                                                j%
                                                 ,--
                                                   '
                                                   -
                                                   VJ-
                                                     . jjAPt'
                                                     osh
                                                      .     L:
                                                             -
                                                             S
                                                             .
                               sz.s ..                    w
                                                          Vx'                     w.4w a                                                                              .
  '
                               Y                     hv         .
                                                                            G.
                                                                             v
                                                                             ,,
                                                                              f
                                                                              -
                                                                              ?<
                                                                               v
                                                                               M'
                                                                                .Nè&*
                                                                                 =                                       .            .
                       n                               '- Nl
                                                     :x.
                                                       i
                                                       '
                                                           2
                                                           $%
                                                            .j
                                                            '
                                                            u
                                                            --MN
                                                             %                                                          /'   G   t    -
                                                                                                                                                                                  .-/             -
                                                                                                                                                                                                          '
                                                                .
 espondetsigmtwe ,
                 .
                 +s xs '                                                                                    .PlintedNnmeandTitle                                          Date
W ITHDM W AL OF lNFO QM AT,CUU LAINT:       -         -


Iwish to voluntadly w ithdraw thisInform alCom plaint. Itmderstand thatby witle aw ing thisInform alCom plaint,
Iw illnotreceivearesponsenorwill1beable to Ele any otherInform alComplaintorGrievanceon tltisissue.
OsenderSir ature:                                                                          -       -   .-          .                           Date:              -       -       -   -



Staf W iG essSi> ature:                               -                                                                      -                 Date:                              -    -


                                                                                                                                                                              Rqvlqlnn Dz-z'''//TD/'U
    .Q
                                  Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 8 of 31 Pageid#: 30

    Q fzP
        tlG,
          :'!
          .
          '
            %?
            t
            .                      '
                                   .           VIRGINIA cnoxs
                                                    couus                                                                                    R egular Grievance'866- F1 4-17      -
                                                                                                                                     .
                  .
                              IviA             NTOF                                                                                              ,
                                                                                                                                                             .
              JAy 22 2212                                                 REGIJLAR GuvEvAxcE
    GRIEVANCE DEPARTMENT                                                                                                 Logxumber:RNcc-                 19 -REG-$* 6$

                  W -bt Ia 3-.>.
                               '.                                                                             lo*.4543               c--!                            1lG
         LastN aœ e,First                                                                                 Num ber              Building                          Cell/Bed Num ber

              G Y. li                                b
                                                     *< mr                                                l-#-1% /tY ke                      +* N1*+ G + +IG .
         IndividualsInvolvedin ncident                                                                    Date/TimeofIncident


         W HAT ISYoIJR COM PT,AW T? (Provideinformàtion from theinformalprocess: Attach InforpalComplaintresponse or
                                           '
         otherdocumentationofin'formalprocess.) a $                                      befv                  .1 1-        ftR*                         e                   A.%ea
                          '
                                  .41.                     k          t4l               eb
                                                                                         %q .s U A                  r.      + . acelx A + .                          on -

          G*d k,'a4;g.'4qy-rbs *GW: 1:%.>- A.uyl-c- w % - &z =A +- v +kv Dr.K R     .

                      '

          û                   f- st rte                   l +c N-W - A.
                                                                     .t -                                            +W cK . *               l lj
                                                                                                                                                olI*r                m       qz-
          Q$ 5:m mo K-CA . .                              -           korx w-ec ha-s'lI.G                                 npr 1Ik$%          . oê < > <> g **.q

                          sh.w ' m Cc& lç:-                               % o4lw.'4.                           .            01+-                 *r-                     .#           J
              *4 rc           .
                                                    1.                    1ex           ç4l=o 1o1 9%<%èu s.'A --= .,-*                                       ll- 1+                       '




                          r .              - s.           lh-, ,-.AI'th 1.                       Yk-è ozo a <                        a.l ok                  Q       - o# *
                                                              .   .   ,   t     .       :I.q:             .                      %               .'%.
         +!-. u r 04 b.*                                          ûwzol '                        ec4q .              R A         *''G qelq .....<4- .u%I.' .
              îs.( w%.'.k a :+>w raqltoq Dr.> ek l- -                                                                       u- cse ?                         r-r              r           '

              '

         çwtl.k K.'s. f xa .
                           'a (,ouv + >                                                      ,.A -
                                                                                                 N.y.
                                                                                                    ' .20 M A z                                          .,'             . w
                                                '
         whatactipndoyeuwanttakent & va- * e ulo 4..-v
                                                     %xJ.n a vu-,wâ.z Q -<% +. &< Te-cuotuq
          b                       a. 1ç+            a à                       rA                  .u           . w-        +<s .<t'4 % * 4bk +p
                                  *1t +r.%+                       . ;<          ''                -                        .             c           G rcwA w-o
.
           W tq
              .$'è                       %.hv                 .                           ,j;., gez.
                                                                                                   t   yjy
                                                                                                   -t.A'
                                                                                                       . -
                                                                                                         ,
                                                                                                         e
                                                                                                         .m'
                                                                                                         ..
                                                                                                           â -,                          .
                                                                                                                                                                                  ,       .
                                   .                                                    g-
                                                                                         'y)y
                                                                                            s.ysju,.yyt                                      )
                                                                                        11
                                                                                         r
                                                                                         $)jxw..'
                                                                                         .
                                                                                                y                  jq.                       .
                                                                                                      -
                                                                                                              q('1-
                                                                                                                  1-                                                     .
         Grievant'jsinature:                              *                                  .
                                                                                                   -
                                                                                                    . ,.
                                                                                                        -- f%NIIGE-jj
                                                                                                            -   .
                                                                                                                    s.
                                                                                                                    . jte: l- ly -
                                                                                                                     oa            l .               .


         w arden/superintende t.sofnce:                                             ) .!j
                                                                                        yjf,p.   a  .
                                                                                                    1J  ') qt uk
                                                                                             sslflro.
                                                                                                    j:jyy
         D ateReceived:

                                                                                                  lof2                                                           RevisionDate.
                                                                                                                                                                             .4/28/17
                                     Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 9 of 31 Pageid#: 31

                      jyjzj:
                    Ixy
                    j      qt
                            lt .                                                                                                                                                                                                                                                                 ...l..*
                                                                                                                                                                                                                                                                                                       '!. x '..
                                                                                                                                                                                                                                                                                                               a
                             ..-.-..........V.I.RGI
                                                .-...NI
                                                     .A
                               -'

                    .yj  #gj .                        ....m ... . .                                                                                                                                                                                                                              Regujar.GneVanCe 866F1. 4-17..
              --       ... >
                      k=    .      PARTMENT OF CORRECTIONS                                                                                                                                                                    .                  .
                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                           1, ;,.
                                                                                                                                                                                                                                                                                                                                                i.') j:. ,:-
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                '
'
                                                           .             .                                                                                                                          .            ..       . ..        .        . . .              . .       . ..            .                    .
        '' IT
            X KXVX-T.
                    JJ
                     C-TIOXS-EOQ F'
                                  IT,'
                                     IN '                                                                                  '
                                                                                                                           ùr-
                                                                                                                             e-
                                                                                                                              quit'
                                                                                                                                  ëdpetOperatin .Procedure.866.1 O ender Gr
                                                                                                                                   -
                                                                                                                                                                         .
                                                                                                                                                                           l'    ..Xrc
                                                                                                                                                                            evance   .fc.ell
                                                                                                                                                                                          ..
                                                                                                                                                                                           lretù àxiiqp'tt
                                                                                                                                                                                                         -k
                                                                                                                                                                                                          l#)
                                                                                                                                                                                                            .és.b1##                                                                                                                    ..        '           '        .                .        -
                                                                                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                                                                                              .
                yolzr'complaintin good faith prior to filing a regular grievance. You mustsubmitm ur gwm nqe witllin 30 days om t e ate o
        .- . .. pccurreh terprdscove
                       .. ,- - .-i -.& -
                                       of
                                       - wi
                                          nc ide
                                              o nt
                                           apz.  ... .
                                                     Onl
                                                      - y one
                                                            - issue-pergrievancewillbeaddressed. W riteyourissue only inthe spaceprovided'on the
          .                                                                                                                                                                                             .                         .       ..
        gne vanceform,preferably ln lnk. lt-
                                           egulargrfiv'
                                                      a-
                                                       iiili-
                                                            j-a'
                                                               i-é-à'
                                                                    fib-ffiiKéd th-r-e gh théffîftlttl
                                                                                                     tfb-nalmailtgthe facilit Grievanceo.u x ayu a..                                                                                                                   ..          .                     .                   .                            .


    - - reoei t-issued-withimrworkin .da.sufrom recdvedodate-jflhp- içvalw-q-il notrt-      tppq; dmin intwkç.                             .
                                                                                                                                                     ,
                                                                                                                                                                             ..                                                       -                                                     -   - .
                                                                                                                                                                                                                                                                                                                                  .-                      - - .- .             -            .    . .-        ..

        IN TA        : G n'evances should beacceptedfo.-r(1log    .gi  ngJmlessre edforthefollowm             .. 'greaso'ntsl: ! .
                                                                                                                       '                                    -
                                                                                                                                                                                                                                                                                        .                                                    1.       ! # z                e P'
                                               Non-Grievable.Thisissuehasbeen detined asnon-grievablein accordancewith Operating Procedtlre866.1.
                                                 I
                                                 --IDisciplinaryProcedme.Youmayappealhearingdecisions,penalties,apd/orproceduralerrorstmdertheprovisionsin
                                                       OpçratingProcedure861.1,0f'     enderDlscipllne.                                     .
                                              J.
                                               kI'
                                                 Ql .
                                                    !t
                                                    Mâ '
                                                         *'
                                                       'te
                                                       .  .
                                                          od'
                                                          r s.éjù
                                                                vh
                                                                 .d.
                                                                   j
                                                                   tha
                                                                     e.w.c'.     e
                                                                                 zf.the.
                                                                           ontlolo     Dëp     .
                                                                                               nf-o
                                                                                         %artmei  .?ud
                                                                                                     x
                                                                                                     .rrections                          k .-''
                                                                                                                                              >'
                                                                                                                                               >'%tl                                                                                                                                                                                                                                                     i
                          1
                          -1                   Doesnotaffectyoupersonally (Thisissuedidnotcauseyoupersonallossorharm)                                                                                                                                                                                                                      -
                                               Liihifëd.Yi5'
                                                           ifli-
                                                               âkëbéë'
                                                                     iilititedbythzW àtdeisupelintendent-'- '---''-'
                                                                                                                   'n--                                                                                                                                                                                      ..-....--.-.
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        =..- .--..,
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                                                                   ;-- .,..-                                                    ...-.- ,.-.
                                                                                                                                                                                                                                                                                                                              '                                    '
                                                                                                                                                                                                                                                                                                                             '
                          F-l      M orethanoneissue-resubmitwithonlyoneissue                                      . .. .                                                ,       .- .                                         . -.             .. .                                                                      ., .. ..
                                                                                                                                                                                                                                                                                                                         .



                                   VxpiredFilfhg''Pbi      riY
                                                             6d Giiek'imcbs    'areto'b:'    filed' W lthih 30'càléàdW 'd:yl'fz'    om'dàteofoccurrencè/incident ordiscoveryof
                       F-1 1:theocc          u rrepce /ip u
                                                          c ident e x q eptin  i
                                                                               n  stances' . 1)beyondtheoffendera         's.controlor,2)wh'
                                                                                                                                        .         ereamorerestrictivetime9.alheh/
    -    -                      ,w-bb efl-e.stàblijhêd-
                                     ..
                                                         'n i g'' çk '
                                                          hl-opùratm ' oce1dumsxtouprxekéntlossj.offe'me.ily;Ur.theisjuefb mfecoming mootr'c'.wi ,...'.i', ..
                                                                                                                                       -                                                  ,a u.
                    , .U1 ., j?..Repqtitive.Thisijsuehasbeenpievqdrqr
                    .
                    ..               .        ..                             .           ..
                                                                                          qviopsl -y in Grievance# . $u,
                                                                                                               .                              ' a .,,....
                                                                                                                                                    .             - ..s      .. r , e.... .                                                                                                                                  .
                                         @                                        a                      .. .     .-           .                             '                          .       .                                                                                                                        '
                       r-l Inqull'yonbehalfofotheroffenders.                                                                                        .                .'Y           '
                                                                                                                                                                                   )       J-           .                                             .                                                                                 .
                    .                               t'            *'        '
                       f-l.  v'.' Oroup'comp''làintstor-petidons          ''
                                                                           .-G.riek- àrkevmfto.      be/submittedlbyindikidttàls--      'r? .' -   % ... . -;. ..    't-
                                                                                                                                                                       ,
                                                                                                                                                                       te.='-. J.  t4s..'-./J'.
         .
                       rz-ly'ha'''Vpl
                          .
                                     '<g.ql
                                   PROCBD  ./f'm.olent8(o.
                                                       .   rTllreateningLangurge.YOU MAY BE C
                                                          jy.'j.
                                                               (
                                                               Iys-jy-xgr
                                                                        . .gt
                                                                         ,
                                                                                 ..
                                                                              a sjjgy.
                                                                              .       tygpey.gyy.
                                                                                      '         y..z.z ....
                                                                                                          ;j.#.j .:..
                                                                                                          .          j;
                                                                                                                      .j'
                                                                                                                        .
                                                                                                                         GED IN ACCORDANCE WITH OPEM TTNG
                                                                                                                        ;: x,.,v
                                                                                                                               . ...
                                                                                                                                   '..eyw,.
                                                                                                                                          jj y.,%s
                                                                                                                                                 ,,.,j...
                                                                                                                                                        pr
                                                                                                                                                         .y. s, .g; ja.y'  *j.yzy            .
                                                                                                                                                                                             j.p                                                                                        .                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                         .

                                                                                                                                                                             .
                                                                                                                                                    e                   (j
             .-     .- FJ-I-.- P. hgtocppyfcarb-omcopy.-Y om m ustsublnit.the,origm
                                                   ,                                             ..    'alrieyanceforzesponsesandappeals. .,
                                                                                                                                   .            -                              ,
                                                                                                 '                            z.              .     -.
                                                                                                                                                    .       -(('3 n         ., , .r
                                                                                                                                                                                 .
                                                                                                                                                                                     , :.     z; ,,r--'
                                                                                                                                                                                                ..          ..                .                                                                                          .
                                                                                                                                                                                                                                                                                                                                 '     '
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                   a         o        j
             .
                    z
                       j--j        Cqi e v an  cesFi led   Re g&rl l
                                                                   i r
                                                                     l é Ar
                                                                         . t()jh
                                                                               ..
                                                                                q ç Ips t
                                                                                        -it
                                                                                          .ulipp. Thisgnevanceisbeingreturned toyou foryou tosubmittoi.                  -

                                    J.                     z             :X                                                '               ,                                                                                                                                                                                                                                                '            '
                         U1         lnformalPfocedtlie.Youhavenotusedtheinformalprocesstoresolveyourcomplaint                                                                         '
                           .             ..                                                      .h       .                                                     ..                                                        .                                       e
                                .
                         IW         Requùstforserviçbs'           ':/-/-':' z'ze-''s- .     s'-'q ..
                                                                                                   -'.)'.ZVT
                                                                                                           F, .     -.pr?*>--'       -' ''                       - u* ; . '$               ,' . .
                        >41.
                           Ii&.
                              .u
                               io k.,
                                    I
                                   k$
                                     nsufli(
                                    ,r-.,  ;)
                                            ice
                                              wx.n
                                                 ,'t
                                                   .'I
                                                     j.n
                                                       *.f
                                                         o..niuation@ q't:t
                                                               è... . . .@ .o aipcludeMç  ;.d
                                                                            (*. v ,l.'' -*d
                                                                                             kal),Yp
                                                                                            . .i'j  R)ul
                                                                                                       'wç dt
                                                                                                           Dl'.
                                                                                                        )a h
                                                                                                           C
                                                                                                               op'rqyid
                                                                                                              k$ar::u
                                                                                                                    ''')'e
                                                                                                                         '''
                                                                                                                           th
                                                                                                                            ikù
                                                                                                                            j '- f
                                                                                                                                 'p
                                                                                                                                  -.'l
                                                                                                                                     lowi    n.'tgi
                                                                                                                                      i,..-.C;     3n
                                                                                                                                                  ft
                                                                                                                                                     f,rmat-io-nlrt
                                                                                                                                                        .
                                                                                                                                                    r';';-jz.
                                                                                                                                                            jL .   .o
                                                                                                                                                                 l'.
                                                                                                                                                               ;az j*ë
                                                                                                                                                                     .
                                                                                                                                                                     %
                                                                                                                                                                      theGr
                                                                                                                                                                     b:Lj)''';
                                                                                                                                                                               ievance
                                                                                                                                                                             )r'-
                                                                                                                                                                                re
                                                                                                                                                                                 ! -' '
                                                                                                                                                                                          Of
                                                                                                                                                                                      î'z;;:
                                                                                                                                                                                              fice '- .
                                                                                                                                                                                           î.'q - a
                                                                                                                                                                                                .
                                                                                                                                                                                                . ..!
                                                                                                                                                                                                    ...
                         F-I - witllin5day          'jb'   eförethegrievancecanbeprbcessed'        .           ' '              '''- ' '.. '                                 .
                                          .   s ...            ..    v                ..
                                                                                      '                   .
                                                                                                          .                                                                                                           A                               .                                                              .
                                               '           .        .7.w'                .
                                                                                          t%<y            '..z 4lL.                    >'                       .
                                                                                                                                                                                         pt'j. t1). qJ:' ...hw%'.. c4 ' kr .                                                           * Jk          t        .ke a: F               ''D              I            T                a- ;

l                         r-I                 Theissudinthe.gridvpnceisdifferent9om thçissueiq theinformalcomplaht                                                                                                                                                                                           .                   v r-                             ..           ,
                        s v.. . ;k. . x s .. ...
                                               ..a-.; :, t
                                                         < ;'
                                                            .1 .,.... ,. ..l q.                                            t>.> .%
                                                                                                                                 .             i!.....               n' tt s ..1s 1et;'.rkih..-, : .vx' e .,:.. .
                                                                                                                                                                                                                17 N.3 ;) .. .
                                                                                                                                                                                                                             ' ''
                                                                                                                                                                                                                                te                                                                       . 1.y :.; ..L                            ' -.,,,(
                                                                                                                                                                                                                                                                                                                                                         jj;..z z<qv t,'K ..?
                  InqtitutionalOmbudsman/Gkevancecoordinator:
                    '.'
                                                                                                                                                                                         t%
                                                                                                                                                                                         '
                                                                                                                                                                                         ....                                         ;
                                                                                                                                                                                                                                      ,.. .u
                                                                                                                                                                                                                                           w A .N
                                                                                                                                                                                                                                                voate: /-J'-
                                                                                                                                                                                                                                                           /9:v.>..
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  (..
                                                                                                                                                                                                                                                                  . t... 2.
                          %,.-. L'        :. .1'
                                               Tw.                           z;.)         m,                  . z r 1. . ..                                 f ..             .: . .J                    , .               v       . $/          .-        m..@.    .               x            Tl
                  If you disagree with this demslon, you have 5 calendar days from ilà-e of ra ei-    pt-tl '-:-ubm'
                                                                                                                   it-to-'
                                                                                                                         th'
                                                                                                                           e-Rep onal-'
                  O mbudsql an  f
                          - q ...
                                 ork
                                   a  re
                                    wœ #
                                         viewe
                                               ofthe.lnt
                                                       a kedec
                                                             .is
                                                               js
                                                                .
                                                                on. The
                                                                    ,
                                                                     ... Re tonal
                                                                            .. ..) Ombu
                                                                                      .dsma
                                                                                         . n'
                                                                                            s de
                                                                                               c.i
                                                                                                 sion i
                                                                                                      .slln
                                                                                                          .a l.          ,   .'
                  RegionalReview ofIntake(ivithf
                                               Jn5J.
                                                   wo
                                                    ,
                                                    ;%rki
                                                       .
                                                       <flgda
                                                            .ysofrece
                                                                    t
                                                                    jipt) .4 .. X; - z''--
                                                                                         .'
                                                                                          .J.' '
                                                                                               .
                                                                                               t'
                                                                                                ;''a 'J #a''
                                                                                                 .         4 .'1
                                                                                                               .''1'*:.'
                                                                                                                       .-'<'''!
                                                                                                                              'K
                          I
                          --I                 ThejntakedeçisipnisbeingupheldinaccordancewithOperytingProcedure866.1OyenderGrievancePrqcedure.
                          I
                          --1                 Thehztakedecisionisbeingretumedtoyoubecausethe5daytimelim'itforreview'hasbeenexCceeded.      k                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                               .3 ''
                                                                                                                                                                                                                                                                                                                                                                       '       '
                                              Thegrlevancemeetsthecriteriaforintakeandisbeing returnedtotheW arden/superintendentforlogging:. , ..                                                                                                                                                                                                                .:   .. .!            ,., .
                                                                                                                                                                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                                                                                                                                              r
                  Re 'onalOmbudsman;                                                                               '                                                                                                                                                                   Date:
                              HDQAW AIZOF GQTEVANCE:1wish tovolu tarily withdraw thisgievance.Iunderstandthatbywithdrawingthispievance,
                  therewillbeno furtheraction orftilisissuenorwillIbe abletofileany otheipievalweinthefutureon thisissue.
                  OffenderSir ature:                                                                                                                                                                                                                                                   Date:
                  StaffW itness:                                                                                                                                                                        .                                                                              Date:
'



    >.                    Casej
                              j7:19-cv-00879-EKD-JCH Document 1-1
                                                               .  Filed 12/26/19 Page 10 of 31 Pageid#: 32
        .
            .. z 'yf e
             * .                                                                                 '
                                                                                                 ' .
    .v
    .            '*'                 .          .       .        :
                                                                 .       .                        )                                                                             .:. 'l
    k

                               t.
                  #                 #                                                                                                '                                                                                              '


                                            W             p
                                                ke 1V..
                                                      :*- %
                                                          *                              . . . ... ..-. .                  com cq-rrhj       .     ..        .          ... . ........... ...
                                                                                                                                                                                            ,... ...... .        .. -       . ..




                                                 Do ï-a3-trt , fr.' w pB% aeot=A c     y-kugltx.
                                                                                               wq1,-c- vV - w4 ,r,'
                                                                                                                  x,e.eh/xs-e,-,

                           a                 lc             '
    r;kw:
        NJ.z ', ..    .

                           .    .           . l             .v.,.ts,(,+$w1.. Jl.sl'vxfjy o-n,v.- ./ tpvbs .- 2s jsotc(..,-
                                                xtvtsç r%c p,
    .-.
      0-kC
        .-s...-î.yicvo oc qs xb-t.vc p'bscgt+..e-'c..
                                                    -..e:/ v!
                                                            '>(
                                                              -.
                                                               i -.:4t.tk *tt...cL
                                                                                 ..-.c*r-
                                                                                       .....
                                                                                           j.                      .




                .I) c..x.r à-b.'
                               w ec-çvsN'
                                        !.v /-70
                                                                                                                                                                   .
                                                                                                                                                 -- w )-,-v .>o
        k.
         ês.k ktw                                                                                                                        .                       . ..             .  ,    +..-,
                                                                                                                                                                                              0.-coh..ec-
                                                                                                                                                                                                        .
                                                                                                                                                                                                        c.c.
                                                                                                                                                                                                           -
                                                                                                                                                                                                           a .
                  '
    fctg!pvf)/                              '                   .                  ...                         yrxttçoe.kly.-A-ff-çvv- rs4-i., %oX
                                                                                                               '                                    -                                          f<       .
                                                                                                                                                                                                            t
                                                                                                                                                                                                            %> œoy
                                                                                                                                                                                                                 ,
         Ui-kcc Cqqre.m oL 'xovpo ...,                . .. .. ... '..,. .-.... . .                  '
                   Asz SGAA,'-X wczvr          vA-.vscveak e tt/f.;
                                                        .
                                                                   .,i.
                                                                      c.wv. A- ,c.q.f:.'
                                                                                       .
                                                                                       4n/#f'rr
                                                                                              .'1ewo,                                                   ..   .              .
                                                                                                                                                                                      '


    N.r-7
        ce1.
           5..) . wbxtqk.-jqlv         't,A.'.ô.n>). oîu cnco r.tq-oktôcs s .%?V'Vb. I<X Av
                            . cc zp mf!.                                                               .       .                                                                           .                 .          .     . .




    t-ec- -tc.
    '
             -a'.e    .                  ... .      .       .        bnuybu &,k,bbqo b1.
                                                                                   . . ,
                                                                                       .f?&dsï$
                                                                                              %+>.t-.-....     .       .                                                              '......
                                                                                                                                                                                            ,. .. .. .......
                                        .
                                             6: X fnIt-!v?+bv .
                                                              fctqlpo çc-
                                                                        ,awcy
                                                                            ...jky
                                                                                 fcictr-n (ùc.ç+c:,
                                                                                                  ç.n>)n                                                 /

            >> ,#t.
                  t j                                                                   - o oks &.wsc.: * 14,n,; ibv;o wss
                                                                eovprv lxy/'q's Q ,c rvu.
                                                                     .       .
                                                                                                                                                                                               .



    q.(
      Jcp:.t.
            l $9j èlsk . ()r.Avv.e.
                                  v'cf+.
                                       ),.
                                         '.ikskeucF
                                                  k bv/ .1kv.evjpf
                                                                 -s.
                                                                   - of:OV.
    x o setze-ï'
               yg?e-
                   .
                   h qt
                      vcsas
                          -z
                           a.(qcub ctoz c- fe,:rs- sc- + u/cckïfs. ...
                                    v .                     ..




    (,,-n
        !0-,.,.
              1.
               ),.aA .k. ow.lsk k-x.e k.c pw.
                                            'c. e..  SA e, ..to qtc-o ..
     Ly fA
         ,c'v-maaz (:c,A. n,
                           ee-.+) .             ..           . -. ..
                 Mp.
                   w,ab%ot-G s. ,'   kt-m
                                        .o ervt- 9,:-
                                                    ,
                                                    :,,r- ('
                                                           > itvnY L.zpwzs
    w fY. 3
          '$t+ ; 4.:.u qoug (4) ckcv-s (V os;:wt-.         -cbxxctsyclstyk
                                                                        . ss opue
     afC G,A&  .N qJel  x,v*me+ queczv y?xj cw cs. u,ç-vcee.i     p h ak          l
                    t(e-.-.           q (    x   : ô 11
    Q/kb-or V1leo : tbuGimmo temG tv: N'       o'* !* .
                                     1Tw-
                                        .s qcuzov.co                                                                           ox.b.uly.à foa
                                                                                                                                            --c-
                                                                                                                                               oz.cqgjcus&
                                                                                                                                                         ..
                                                                                                                                                          w +0                   -
    t p c u vu d-u (s' çj ol
                     s .   -
                           s'(tva,
                           l                                                                                                                 sfewo eup,,5,. sv-ty-l s%sswe-.
    .                                                                 u
                                                                      .-.->&?
                                                                            qrjs.,,o
                                                                             >?
                                                                              tx
                                                                               .%ty.k,,s.
                                                                                    ,
                                                                                   >4
                                                                                                                                                                        .


                                                                             ,               .

                                                                .'
                                                                 t1..??t. szz nsy. gps                                                                                  -j-
                                                 .
                                                 ,
                                                 c
                                                 t
                                                 '
                                                 jy
                                                  -,
                                                   tw,s.&y!yo.t.
                                                               %.g#4jços
                                                                       n%
                                                                                                       .
                                                                                                                   .
                                                                                                                                                                                  y..s ),
                                                                                                                                                                                        e
                                                                                                                                                                                        x
                                                                                                                                                                                         .z                                         ,
                                                                                  T Y%.
                                                                                      y;J.j
                                                                                      t )ïV''
                                                                                            t
                                                                                             p.N           .                                                                                       ..

                                                                                                                                                                                                        '
                                                                                                                                                                                                                            .
                                                                           w>    tt% .
                                                                                         -


              '
                                                                 '
                                                                 7juls.j%%%
                                                                 '       .                                                 .
                                     j
   Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 11 of 31 Pageid#: 33
                                   @                                       *
                                                                        866.1A-6
                                                                        DOC Location:RNCC RiverNollhCorrectional
                                                                        Center
                                                                        ReportgeneratedbyWalls,B S
                                                                         Reportrunon02/06/2019at10:26AM

Offender
     '
        Name                        (.
                                            D;C#           Location                           Grievance Number
                                                                                                            .
Chamberlain,Jerem iah              '*       1084343        Current RiverNorth Correctional    RNCC-I9-REG-
         .              .
                            FEB 2 !.
                                   2218                                              center oocso
Housing                                                    Filed    Ri
                                                                     vérNorth Corredional
                                 s ks sER lES                                        center
C-1-116-B                                                                                     '
                                                                                              .
LEVEL1: W ARDEN/SUPERINTEND:NTS
                              , RESPONSE                    (To'becompletedandmailedwi
                                                                                    'yhin30cajendàrdays)
In yourgrivvance you state on 1/4/19,Dr.Mathena ceased yourpai
                             .
                                                             n medicationsthattookmultiple triali
@qd.4pjrpy4I>!9Mrriyqat..Yù.
            .   .          ucontendonyourcomplaint'LiséParksstàtedithadtodowitha new,tattop
ahlihii'lllédoçtàfoffered.alternatetreatments.Youprgùethetattoodoeshotnegatethechroniùpain inside
yourarm orthe '
              nerve damage as shown in an ECG nerve çonductivity test.You insistthe alternate
treatmentsoffered had alreadybeen èxhausted as ineffective 4nd sériousside effects/allergies.You allege
this iswhy you were on the m edications thatwere ce@sed and underthe care ofboth a Neurological
Specialistand a pain'm anagementspecialist.You contend aIIm etthe approvalofDr.MarkAm onette and
was continued care forseveralyearà.You declare you are ih constantand excruciating pain and need your
pain m eds back.                                   '


As a resultofthis grievance you would Iiké forthis decision to be reviewed and to be re-evaluated by
specialistsand youtrecords reviewed.I    '
                                         fthisfacilitycannotadequatelytreatyourçhronic pain jhenyou want
to be transferred to a facility thatcan.


An investigation into yourcom plaintindicates:PerRNCC MedicalDirector,you are being treated
appropriately'
             ,however,ifypu wish to be re-evaluated you m ustsubm ita requestform to Medicalrequesting
an appointm ent.There are no indications found supporting yourclaim thatproperm edicalservices are not
being given to yöu.No violation ofprocedure is'found.


Yourgrievance is governed by O P 720.2 MedicalScreening,Classification,and Levels ofCare.


Afterthoroughly reviewing the information presented by staffin response to yourcom plaintand the
policy governing the issue,lfind yourgrievance to be UNFOUNDED.

lfyou are dissatisfied with the LevelIresponse,you may appealwithin 5 calendardaysto:,
HealthServicesDlrqctor O Box26963,Richmond,VA 23261-6963


                .                         Jg                                         /ç
W arden S pe nt ndent                                                     Date

IwishtoappealtheLevelIresponsebecause:Uk.    kw             - lt -c o. Q P p
yqéw,kl        li e      +u-onl /...:10.+.1-    u,ltt oeczv cox%k.tr l i-tx- rewwt.kr
                                                                   Page 1of2                      ReV.05/31/2007
       Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 12 of 31 Pageid#: 34
                                     @                              *
ê
'       %. u)e kvw,c 'blp...t. l œvxx +.             Lzowtz       ç. a . s            qlvcrw exœ.c-
         '6) l       Dq -ecp-t.e       .                          11. L.     ex v t          #n.G..-n a
           lu e-b... -         v,o         kf ç.Q t .k.       v       à-tnvvx,n         M .c'm emêos
         /          ' nA o    o .uc          t' q.            VT-.14, or   cz/0 t 9
                                                                                  .r...            c)
     alr. xrvx         6 I-L''
                             W- e                    .           ou f', u,;       ru.c           J.ovn
    mavkeo su ctobn 1
                    * car4cw rpk.n q.a .vcArl
                                            6%n Ltzm ewkoA 'c4<                       cot bw'.t .
                                                     <'
    offendersignature          =-              .

                                                                   Date J .6-J)




      OffeqderGrievance Response -LevelI                  Page 2of2                        Rev.05/31/2007
      Reportrunon02/06/2019at10:26AM
          Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 13 of 31 Pageid#: 35
                                                                       866.1A-7
                                                                       DOC Locadon:C00CentralOo ce,
                                                                       Aamin,'sàauon'
                                                                       Reportgeaerated byHR
                                                                       Reportrnn on 02/25/2019at11:07 AM




 OffenderName                               DOC#         Location                       Grievance Num ber
 Cham berlain,Jerem iah                     1084343    . current RiverNodh Correctional RNCC-I9-REG-
                                                                                Center 00050
' Housing                               '                 Filed    RiverNorth Correctional
                                                                                   Center
 C-1-116-B
 LEVELII:REGIONALDIRECTOR,HEALTH SIRVICESDIRECTORORCHIEFOFOPERATIONS FOR OFFENDER
 MANAGEMENT SERVICES RESPONSE (Tobecompl
                                       eted and mailedwithin20calendardays)
 LEU L H REAT,TH XERW CESDm ECTOR:
 Yotlrgrievance appeélcom ple thasbeen reviewed along with theresponse9om Levelland yourcomplaintthatDr.
 Matheriaabrujtlyremoveda11ofyourchronicpainmedications(GabapenR Tramadol,andFlexeril)on01/04/19which
 youhavetakenformoreth= twoyears.
 Basedontheinformationprovidedandupopfnrtberinvestijation,Iconcm wi+ tbeLevellresponseandhavedetetmined
 yolzrgrievanc'eIW FOUNDED. A syou w ere advised,m edlcaion recomm endationsfrom the oFsite providersmay be
 changed atthe clinicaldiscretion ofyourinstitutionalphysiciahkItisdocumented in yourJanuary 2019 M edicauon
 Record thattheRN CC physician prescribed you Extra strength Tylenoland Capsaicin m edicauonsasapain relief
 alternative.Thisissueisgovernedby OP 7:0.5.
 Ifyou haveanyfurtherissues,pleaseresubmitasick callrequestforfurtherevatuation ofyourmedicalneedsand
 treatmentplan.Youareenconmjedtofollow therecommendationsofthehealthcarestsFaswell.Thereisnoviolation
 ofpolicy/procedureregardinrthislssue'
                                     .Nofurthiractionisneededâom'tllislevel.InaccordancewlthOP 866.1
 goverm'ng the OffenderG ne
                          'vanceProcedure,LevelH isthe lastlevelofappealfor tM scom plaint. AIl
 adm inistrativeremedieshavqbeen exàaustedregardingthisissue.




   q>;'                                                                                .

 HeaIth Services Directoc.orChiefo   ra* ns forHeaIth Services          Date

   -                                                                     .        4




Ofender GrievanceResponse -Level11                                                                 Rev.05/31/2007
Reportrtm on 02/25/2019at11:07AM

                                                           Page 1of1
                                                                       )Cjx;ugy
Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 14 of 31 Pageid#: 36
                                                                          ybiPII-A
     T0: Attorneï General, Mark Herring; 202 North 91: Street,
     Richmond , Vlrginia 23219
                                                                . '    ,


     Djvision of Rilk Management; 101 North 141: Streetyt6thfloop
     Richmond, Virginia 23219
      BY:CERTIFIED MAIL , RETURN RECIEPT REQUESTEDF:
                             NOTICE OF CLAIM

     PURSUANT to Virginia Code Ann. j 8.Q1-195.6(E); Jeramiah
Chamberlainyplaintiff, residing at River North Correctional
Center, 329 Delbrook Lane, Independence, Virginia 24348; hereby
gives NOTICE of his clyim against the Commonwea1th of Virginia,
Department öf corrections, and Doctor T. MathenatDr. Mathenalfor
personal injury sustained by reasop of: malice, gross neglegence,
Peglegence, intentional infliction of emotional distress (IIED),
a1l as.a result,of.
                  '.thé medical malprac tice of Dr .Math ena , employ-

ed by the Department of corrections (Doc), of the commonwealth
of Virginiajit's agents, officers, or employees: here at the               ?',.:

River North Cortectional Center (RNCC), Medical Department? on
Friday January 4 , 2019; at or around 150*
                     .                   0 Hrs (3:00pm) to t545Hrs
(3:45>m), in exam room 2 of the medical department,
     On the above stated time and place, Chamberlain was keen by
Dr.Mathenalas Dr. Mathena was a temporary replacement for Chambe-
                                            N>..            j
rlain's primary physician Dr. J. Stevens, who went back to his

Private practice) for medication renewal to treat his chronic
pain, and for azröùtine chronic care (i.e. hèpatitis, hypertensir
on etc.) exam; when Dr.Ma&hena decided to stop a11 medications
Chamberlain had been taking for three (3) years (some meds longej
with ou t any Hweaning'' p rocess.




                                     1
Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 15 of 31 Pageid#: 37


      chamberlain has been taking :    Flexerilta muscle relaxer) for
spasms in his hand, and Gabapententanti-spasmadic (seizurel) for
nerve damage; since early to mid- 2015;.and also Tramadol (narcom
ic pain reliever) since 2016; all for the purpose of treating his
chronic pain resulting from a gunshot wound, where a hollow point
ropnd went through the length of Ch amberlain 's forearm causing
extensive and irreparable damage .
      Th ese medications were prescribed after extensiv e trial' and
error y:and th e exhaustion of a1l other formulary medication and
treatments; as they a1l had severe adverse reactions , allergies ,

and/or ineffective; resulting in multiple Hspecialistsf' consulta-
tions, exams , and tests; a1l under the scrutiny and aproval of

Dr. Mark Amonette (Doc Health Director).
     Wh en Dr .Mathena claimed he was 'not going to renew these meds
he claimed it was X ecause the 11state didn
                                        ' It approve themf,; and
''because other '
                p laces h ek'worked didn 't allow them''* Dr . Mathena
                                                      .



also stated : the only meds he will give Chamberlain, were the
same ones that Ch amberlain h ad allergies, or serious adverse
reaction s to ; wh ich were already listed in Chatberlain 's medical
records ; as Chamb erlain tried to explain th is, Dr . Mathena did
not care.

      Chamberlain then asked        he was going to be Pweaned'f off,
                                               '
         ,

since he had been taking these meds for such a long period of
time; Dr. Hathena claimed: ntse state did not require it''@
     The following dayy Saturday January 5 ,2019 9 Chamberlain beg-
an going through withdrawt, which progressed and worsened. That
whole week, Chamberlain could not leave his bed. He suffered
muscle cramps, spasms, nausea, vommiting , liquid bowel , sweats ,
chills , insomnia , and on top bf a1l that Chamberlain had to , and
still is ,dealing with the excruciating pain from the guu shot . ,

                                       2
*   Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 16 of 31 Pageid#: 38


    After that week, Chamberlain was finally able to begin filing his    .



    fadninistrative remedies. Chamberlain suffered theée withdrawl
    symptpms for almost a month . Again , Chamberlain is still sufferii
                                                                      r
    ng extreme pain from his gun shot wound .

              chamberlain is seeking damages in the akount of :$50,000.00
    for pain and suffering.


%   Respectfully submitted,
                                  '
                             ..g
                             ..


        M
            ramia       amberlain /1084343
    River North Correctional Center
    329 Dellbrook Lane
    Independence , Virginia 24348




    STATE OF VIRGIHIA
    CODNTY 0F GRAYSON,to-wit :
            Jeramiah Chamberlain , plain tiff herein , being duly swornsay
    say that I have read the foregoing HOTICE OF CLAIM and know th e

    contents thereof, and that the same is true to the best of my
    knowledge , information and belief. Given under my hand this 1 l
                                                     '
                         .
                                                                                      :%1$11111/,:
    day of 4kmrc'
                kx ,2019.                                                            :% )qt) 1)() ;:z
                                                                                  N%%Qrjs.s.**......Jje
                                                                                                      kyzz
                                                                              ..'<k,..A..pg P&a*
                                                                              w
                                                                                               z'..,#m S
                                                                                                o.
                                                                             y* % *@PD          vo @ % c
    J   miah    mberlain                                                  *-A':
                                                                              J REG.#70 7952 :* -
                                                                                                *
      CC                                                                     -     : MY COMML SSIQN ) C
                                                                          *
                                                                          '
                                                                          ;O& *          EXPIRES .e **Y *
    329 Dellbrook Lane                                                        .
                                                                             N ç ... ()/-:.
                                                                                          ;j.gswa.pwe2
    Independence , Virginia 24348                                             -G)meAK).*....,....@.hv
                                                                                                    x% xw
                                                                                                    ;x
                                                                                   'eN           zk xh
                                                                                             ALI? o%
                                                                                         g#;dI'I1I%%
    Subscribed and sworn to               before me this IJ day of                ,2019
    by Jeramiah Chamberlain , whose iden tity was proven             e ore me by
    state issued ID card .
    ?
                                      x   .

    sy cozmsssson expsres: 9t-3l-                  Cr
                                                                I h ereby certify that this
        O    ry     u   Ic                             Notary is not a party to th is
                                                     Document :
    sotary uegsstration so-,a427 hh?-
Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 17 of 31 Pageid#: 39
 Case
USPS Tr7:19-cv-00879-EKD-JCH
       acldng Intranet       Document 1-1 Filed 12/26/19 Page 18 of 31 Pageid#:
                                                                        Page 1of401


                                                                                                                                               Hesp
    ProductTracking & Reporting                                                                                                    F'
                                                                                                                                   .-
                                                                                                                                    u*'F
                                                                                                                                       jx
                                                                                                                                        cé
                                                                                                                                         agxt
                                                                                                                                            prox'
                                                                                                                                             xrrx
                                                                                                                                                .a
                                                                                                                                                 tu
                                                                                                                                                  .
                                                                                    Rates/             PTR lEDW   USPS Corporate
         Home                Search                 Report's        ManualEntrsz Commitrnents                       Accounts


    USPS Tracking lntranet
    Delivel Signature and Address

                '*ATFENTION**Pleasenotethat''Scheduled DeliveryDatefrom theISC''isincorrectlyshowing''by8:00pm''onthelnternetandIntranet .
             <' tracking resultspageforinternationalitems.Untilthisisfixedonthepage,pleasedisregardthetimeof''by8:00pm''andadheretothe
                correctcommitmenttimeof3:00pm;deliveries/attemptsafter3:00pm failservice.Thankyouforyoursupport.
                 LastUpdated:8/30/2018

    TracklniNumber:70182290000Q51613580
    This Item was dellvered on 03/18/2019 at13:49:00
    <Retum toTrackinnNumberView




    Signature




-   Address




    Entefupto35i
               temsseparatedbycommas.                              --1I
                                                                    JNl  '
                                                                         1
                                                                     w'
                                                                      j
    is(
      ,If
        ,()
          t1$(,llr
                 ï;l
                   h-E
                     '
                     !lI
                       )f)'
                          .L.
                            (.
                             :.
                              1
                              t
                              .
                              j.
                               '
                               I
                               .;.
                               ( $
                                 (.
                                  i
                                  $
                                  ..
                                   f.
                                    ,.
                                     1
                                     !
                                     .
                                     r.
                                      (
                                      .
                                      ).
                                       l
                                       !
                                       .....-..
                                              :
                                              .
                                              :.1              t
                                                               st,t
                                                                  )rt
                                                                    li
                                                                     t
                                                                 ProductTracking& Repoding,AIIRightsReserved
                                                                               Version:19.2.4.0.11




h/ps://pts-z.usps.gov/ptsz-web/tclntranetTrackingNM                                          esponse/deliveg signau eM dA d... 4/15/2019
Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 19 of 31 Pageid#: 41
 CaseTr
USPS  7:19-cv-00879-EKD-JCH
       ackingInkanet        Document 1-1 Filed 12/26/19 Page 20 of 31 Pageid#:
                                                                       Page 1of421


                                                                                                                                                                             hlelr
                                                                                                                                                                                 el
                                                                                                                                                     u ..
                                                                                                                                                            .   j& tJ.yp,simjkE.
ProductTracking & Reporting                                                                                                                                     Fölm tO'TflKïi'w
      Horne                 Search                         Reporl:s         MarlualEntry          Rates/        PTR lEDW    USPS Ccrporate
                                                                                               Comm itnlents                  Accounts


 USPS Trackdng intranet
 Delivery Signature and Address

       .      **A-I
                  -I-
                    ENTI
                       ON**Pl
                            easenotethat'ScheduledDel
                                                    iveq Datefrom theISC'
                                                                        'isincorredl
                                                                                   yshowi
                                                                                        ng''
                                                                                           W B:
                                                                                              ûQpm''onthelntemetandlntranet
       -
              trackingresultspageforinternationalitems.UntilthisIsfixedonthepagelpleasedisregardthetimeof''by8:00pm''andadheretcthe
              correctcommitmenttimeof3:00pm;deliveries/attemptsafter3:00pm failservice.Thankyouforyoursupport.
              LastUpdated:8/30/2018

 Tracklng Numbar 70182290 00005161 35T3
 This Iiem was dellvered on 03/18/2019at09:14:00
 <ReturntoTrackinnNumberView
                                                                                           -             *      -                               '-                            =
            = :...........= =4=c4,'2.....   ..... , .. .                                                            '       .                                                      %
                                                                                           .
                                                                                                                                                                                   I
                                                                                                                                                                              ..
                                                                                                                                                                                   I
                                                                                                                                                                                   l
                                                                                                                                                                                   I
                                                                                                                                                                                   '
                                                                                                                                                                                   j
                                                                                                                                                                                   '
                                                                                                                                                                                   j
                                                                                                                                                                                   l
            l                                                                                                                                                                      l
 S-
  l
  gnattlre ..-                                                                                                                                                                .i
                                                                                                                                                                               '

                                     j                                                ..                                                                                       .w1
                                                                                                                                                                                 ,

             *                      * @
                                      '#
                                       ->                                             . ..- .<y
                                                                                              .
                                                                                               (,                   . t y--..'
                                                                                                                             .
                                                                                                                             y...:u.
                                                                                                                                   u
                                                                                                                                                                                   I
                                                                                                                                                                                   j
                                                                                                                                A       5                                          I

             o                                                                     F'                                               '                                          -)
 Addr
    ess                  .                                                                     f.                                           .                                      j
                                                                                                                                                                                   t
                                                                                                                           rr                                                      l
                                                                                                                                            - - -rc.'-s                            j
 Enterupto35itemsseparatedbycommas.                                               '
                                                                                  l
                                                                             eN,
                                                                                  1
                                                                             %#I
                                                                             %I
 i
 ;i)
   l(
    acti;(,ih
            rcllr!4
                  r)(!:(Q..
                          u-i
                            -k.
                            c i;
                               ..
                                (
                                ..
                                ,E!
                                  .
                                  r
                                  .
                                  (.
                                   )
                                   .1
                                   h.........
                                            %.
                                             ::
                                              ()                      i)tlt
                                                                          )rrll
                                                                              t
                                                                         Produd Tracklng& Repoding.AIIRights Reserved
                                                                                       Version:19.2.4.0.11




hlps://pts-z.usps.gov/ptsz-web/tclntranetTrachngNM                                                     esponse/delivev signau eAndAd... 4/15/2019
         Case 7:19-cv-00879-EKD-JCH                                        Document 1-1 Filed 12/26/19 Page 21 of ,31 Pageid#: 43
        J'
         r
       ';iij'
           x
             '
                       vmsmj.x
                               ,.                                                                          .m plaint
                                                                                                                                                                   .
                                                                                                                                                                   j
                                                                                                                                                                   y
                                                                                                                                                                   .
                                                                                                                                                                   )uzsj
                                                                                                                                                                      .w
       '
       @
       z'
        k:
        tt
         rp
          l
          ri
           t
           !'
           k1
            '
            %        oEpu w sxroFeo 'tuoxs                 .                                 Healthserwcesco            ,                        tTrk.
                                                                                                                                                     ktmentForm 72u 17-7-12
                                                  .




    Facllltp             RiverNo% CorrequonalCenter
    O/enderNam e:
'                                                          Imtt
                                                                               .
                                                                                                      k      jgyjmFij wm
                                                                                                                    rst
                                                                                                                                                     Numbgr:jG& gLjR
            DatG im e                                                 Com Inlntand Treatment                                                               K       ahxreand Title

                                                           -                             .
     l                                                                                                 ..                               jx                .                                      .-
                                                  t                                                   -iL               4
                                                                           '
       -'
             x                    .                                            l                                    o           .
                                                                  .            I                                    1
                                                      .
            'e           6                h                    c<
                                                                :                      <

                                              O                        $                                           F'               Uj                                %             *-
             -   # -/6        o                                .                                  .


            #'Q a /x                                      +.
                                                                                    o                     *' .*
                                                                                                                                                 e -
       <           '7                                 .tA M,c. lqz, -fgt' h ufa
                                                                              <                                                         JU.- '
         5, 4./                                   ottw 4 . /,
                                                            Jz$ ,h.z,f-- a.l pr .
         ? //                                           n .. f            za ,u
                                                                  G
                                      ,                                    <
                                                                       /           W
         -                .
                                                                                    pr
                                                                      o                      % zk p t ;-p W /                                                      , .Z
                                                                  s.                                                                                                              -M .
                     ,hj                              .                   po
                                                                           ,.
                                                                            p                     . X #a P
                                                                                                         ot8' f#                                         g
                                                                                                                                                         'l-   .            .
                                                                       Y X 1                                                                                                           *


                                                       .
                                                                                                                                *%

     n -) /(             (9zi3S 'bw. x & z' &.-f%
                                          .
                                                                                                                  lZ0# j: *pê
                                                                                                                            '-d
                                                                                                                            .
                                                                                                                                             .                 J'
                                                                                                                                                                J2
                                                                                                                                                                 'k'4
                                                          8 )&         x IK'O #'-  . - -..    .
                                                                                                                                                     .   % t'
                                                                                                                                                            d Q .4
                                                                                                                                                             . .!   r'. ,
                                                                                                                                                                        ï-
                                                      -
                    )                         ,        A a # 'n-9-'/$ /'p                                                                                         .S.*.l
                                                                                                                                                                   t;
                                                                                                                                                                    r
                                                                                                                                                                    4: a
                                                                                                                                                                       ,V'*.ï
                                                                                                                                                                            . '.
                                                                                                                                                                               '-.
                                                                                                                                                                           3*
                                                                                                                                                                           .'%.'
                         1.1 / ï/                                                                                                                                                      (
                                                                                                                                                                                       /
                                                                                                                                                                                       1
                                                                                                                                                                                       l
                                                                                                                                                                                       j
                                                                                                                                                                                       r'
                                                                                                      ''d.
                                                                                                      ,                                                                         '. .' .'
                                                                                                                                                                                       k
                                                                                                                                                                                       '
                                                                      *                               ---                                                                               %/'
                                                                                                                                                                                      .y2
                                                                                                                                                                                          b
                                                                               kzpp               . .                               .    .       1                      .
                                                                                                                                                                                            ê'
                                                                                                                                                         k
                                                                                                                                         j                                                            '



                                                                                                                                                                     Revision Date:m 3/07

                                                                                                                                                                            >
                                   ,u                               .          G'
             Case 7:19-cv-00879-EKD-JCH
                                    '
                                        Document 1-1 Filed 12/26/19 Page 22 of 31 Pageid#: 44
                                                                               ,
             W.'
               #J2.
                                                                                        .
                                                                                                                                                                ;,
:       eb*n
        .
          <to-                         Ixpu w svmsx x axoxs
                                               xvoycouusc                                                  He:1th Services com pl       ? m entvorm ,x
                                                                                                                                 ainta Treat                ,                                              -   F1,-,-lc
                                                                                                            .
L' ''    x.
          %*-                                                                                                                  .
                                                                                                                               -      %
                                                                                                                                      -      .          -                                                              .




                                                           H ealth Services Com plaintand TreatmentForm
    Facilitp                               RW ERNORTH CORRECTIONAL CN                                                R

    O/epderName: f j                                                           ljkst                                               lpfrll
                                                                                                                                                                     Number: ;pg. o
              Datem m e                                                                     Com laintand Treatm ent                                                               Si atureand Title
         e
              7 -I                             #                    P.x
                                                                    ''>
                                                                                                                                                                         .
        ..            ,
                      -
                      ,.
                      d
                      !
                      l
                      './'
                       ' ,-
                         -,-
                           ,11...,
                                 ---                   '   -.
                                                                          ''




              3i #                                              - c Pr'
                                                                      =y
                                                                       , .l
                                                                          ' c                                         -I - > &
               lnö 67 ?                                        - k$
                                                                  .:)4 - . w pawe/s,                                                & cJ-a'c
              7-.5-                                                                 r(u e..-J              (o.& a                    .-             'R
                                                                                     & .J              e
                                                                                                       -
                                                                                                                    >? (
                                                                                                                       h' /,à                               z-
                                                                          J-                       z?p . p<
                                                                                                          (-Aotu z 5 uls. ? vmu':zfdpv'f' .tA ,.
                                                           o A #/ #/#                                                                                                                                             .
                                                                                                                                                                                                                  *t'' -
                                       .                   - /, /z pJ c- z.+1b, ' , meea,.
                                                                           *             v
                                                                                A dfpe,zf W-.,r o ztoo ,-u ..
                           Nk                      ,                                qy' Jqyj QW c                                                                        '
                      b
                                                           .    ..        G-*                                                               œ œ
             î                                                            g. wa                        c        w          r        G t z
        /
        r                                                                      .-.. vojkvx                                          t               îf-
                       ,



                                               (
                                               .
                                                       ï                            yxop
                                                                                       jfs . ,                  x                  sp.(
                                                                                                                                      ,
                                                           :               x (                         .
                                                   'N                         , - ua rj u'./,V     ée-
                                           %                    -
                                                                          ;e-.vlu.'-4 r-r.     //<
                                                                                    G          Q,> .ee - &p?k                               Ka
                                                                                               +   -
                                                                                                           ;.                      =c -                                   a
        9- -J zçla P
                                                                                                                .                                                        (;
                                                                                                                                                                          -e,p                                             (J
                                                                                                                                                                         sV tq
                                                                                                                                                                             U. .
                                                                                                                                                                             .

                                                                                                                                                                          .,,.,

                                                                                                                                                                            (:
                                                                                                                                                                             f>
                                                                                                                                                                             ,c
                                                                                                                                                                              .-)) ''''-
                                                                                                                                                                               t.a.
                                                                                                                                                                                  7<t
                                                                                                                                                                                   .
                                                                                                                                                                                           .

                                                                                                                                                                                 g)
                                                                                                                                                                                  .
                                                                                                                                                                                  :œ1
                                                                                                                                                                                    ;
                                                                                                                                                                                    $
                                                                                                                                                                                    j
                                                                                                                                                                                    .
                                                                                                                                                                                    ui
                                                                                                                                                                                     ,
                                                                                                                                                                                     y
                                                                                                                                                                                     2
                                                                                                                                                                                     .'
                                                                                                                                                                                      Nj.
                                                                                                                                                                                                /'
                                                                                                                                                                                                    1.
                                                                                                                                                                                                 f. ..-.
                                                                                                                                                                                               we
                                                                                                                                                                                               J



    *                                                                                                                 --                    .-- -   -           -. - -                                             .       -- -


                                                                                                                                                                                           Revision Date:m 3/07

                                                                                                                                                                                               0-A
                  Case 7:19-cv-00879-EKD-JCH
                                        '
                                             Document 1-1 Filed 12/26/19 Page
                                                                          'dfi'
                                                                                23 of 31 Pageid#: 45
         '                                                 ...:                                                     '                           1'
              %R
             ..                                   ''                  .                                         .                             x''g
    ..
             .
             /
             jv
              yhp
                j
             'Z % -
                  DEPAR VmGIX
                            .V  ...
                                  '
                          6FC'()oo'
                                  k'
                                         u
                                   dT1O#j'
                                    .
                                          :.s j
                                              paj
                                                tj
                                                 jser
                                                    vic
                                                      esc-
                                                         omp
                                                           lai
                                                             ntand-
                                                                  ï
                                                                  i
                                                                  're
                                                                    atmentForm 720*177-12                                                                                  -




                                        H ealth ServicesC om plaintand Treàtm entForm .
                                                                                .



   Faellltp                      RiverNo% Colw cuqnalCenter        .                .




   OfenderName:                         Uloc.tIast- rtciyp                                             '
                                                                                                         r
                                                                                                         x
                                                                                                         v.eFigrqcya
                                                                                                                 t
                                                                                                                   /! Number: j                                           w' v%
                  DatG im e                                        Com lalntand Treatm ent                                                             Si ature and Title
    O 2                                                        k                    (-
    1771L--- ..
     '-                         .' '                                                               -                                      ,                           ''
-- - - -
              ..-..-- ...
             ..
                        -.s ...
                              - .
                                k.-- - ..-                             - ..-.#y-             .
                                                                                             ,,-- .
                                                                                                  ,-- --                ..
                                                                                                                         -            .               - .-.     ...                   .-.-.-..---
                                              .                          .,             so         t4u         rx        . exa:
                                              J,- , ôo,d/,.                                  - 54.% 0.16v,
                                                                                                         $-.
                                                                                                           .
                                                       '           '
                                                                        g5 ;. pvqswvvv         '
                                                                                                               ,-
                                                                                                                . vo<
                                                                                                           .

                                                  &ole azya r.t                                  xprt œ6',                        ,




                                                  q-fkl r-/ &.,                                4 lz )/r
                                                  P-
                                                   p-
                                                    ,
                                                    e-'=vj .
                                                           4,                                 4 uf.Aw9/f'Jwz6to
                                        o f
                                          :   '
                                                   e-eop..   y.-   s ol , ar
                                              A te,
                                                  ,t ï c   <.
                                                           .       ev,,,,#'-;.. z?
                                                                 be,
                                                       5-
                                                       .                      y.z.J
                                                                    he&- -.1 tea/t-      .


                                                  > v-,.cxpt,m J-wvh.n ,/
                   7,
                    )              tr         &)ta* ixtt #                          vt
                                                                                    .
                                                                                      . .                       J/:&, àA                              afxt/o      vtfch.('
                                        : - b te ,
                                                 -1.z,4 > t(                                                             xt               K,
             .                    &.
                                   N .> .
                                        TM/'p ( <- * m W &g ')ô x :o J.                                                                                ,
                         J'
                             k                                  . wi                          p4? pl. ,,/ . qz
                        là                                     to/ .tlrf-
                                                                        /                       x:etts.f 4e .,
                  ïe                                       T-
                                                            s&l. r &0 f 6.J- h6 /A
                                                                          c..ba wj-f' us.e ,
                                                                                           /.,..u.sa                                                             ,s
                                                                                                                                                               (t
                                                                                                                                                                'Je--
                                                                                                                                                                    .t.)
                                                                                                                                                                       ,
     1.? fr 1* f3sJ Q4A C w ,.v                                                                     < m e,                                                       -*./'a$.
                                                                                                                                                                      ,
                                          .                                         .                                                                                 k.,
                                                                                                                                                                       ,
                                                                                                                                                                       s..c,y .
                                                  * 4z Iu .                         .                                                           .                      --=Q*
                                                                                                                                                                          G i2k
                                                                                                                             !$                                                txo ,.
                                                                                                                                                                                  '
                                                                                                                                                                                  s
     tl                                                                         -                                                                                                -.
                                                                                                                                                                                      è.. -
                                                                                                                                                                                      .



                                                                                         *                      ;(
                                                                           ?kf...                                                                -.




                                                                                                                             l


                                                                                                                                                               Revision Date:2/23/07
           Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 24 of 31 Pageid#: 46
                                                                                                                     .   j'
          tk
           c
           vka'
              =
              p7
               -.
                ,
                p
                )j
                t                         vIRomIA                                 Hèalthse- cesComplaintan2TreatmentForm 720F17 7-12
               .-.     4     DEpu '
                                  r. xroF couuRcenoxs .                       *                             .
                                                                                                                                                          -   -




                                              H ealth ServicesCom plaintand Tieatm entForm
    Facility:                     RIVER NORTH CORRECTIONM CEN TER
'




    OffenderName:                    ,                                                                                        Number: )Jggqj (ja
                                                               Last                                  Fîrst                            .
                Datex im e                                            Com Ial tand Treatm ent                                    Si atureand Title
        /- -j                ) D
          Jd l                                '
                       g                  v' r u d r.
                                                    q.xw ol- o.uzi /
                                                                   . T'
                                                                      lRo(
                 j':q ç r'o. p . a. ;                                                         (v
                   T pp     p         . 6gv                                          '
                                                                                             4 < p='' - j.
                         +    4           oez                                                e saao .                                     ;
                                                                                                                                                                  q
                    # ï N . '   z;x4tg .G                                                    h, z :..0
                                                           6tb pp,v' o : <. lK J
                                                      p /s              to ja                lu z /0 y 90J,.
                             %                                  (         /s.f vVl oq                            /44- - --
    .                      Nx.v' v 1 .,
                                    % '           .
                                                           l
                                                          ..           'pIt po't.#:. ,.e
                              4z
                              ,tt                              tlikic .a  .
                                                                                             -
                                          j:
                                                                          %




                                                                                                             4
                                                                                                        '        .
                                          ,                                                      .
                                                                                                                                 tF




                                                                                                                                          .

                                                                                                                                          (
                                                                                                                                          .
                                                                                                                                          ?,
                                                                                                                                           *
                                                                                                                                           ''Q
                                                                                                                                             l
                                                                                                                                             j
                                                                                                                                             %.
                                                                                                                                            koo.xj
                                                                                                                                              xw..

                                                                                                                                                     .aJ
                                                                                                                                                      -;.py
          -'''''-'-
         (-.......,'                                                                     .                                                            Q/-
                                                                                                                                                        ..
                                                                                                                                                         :'
                                                                                                                                                          .
                                                                                                                                                          -..
                                                                                                                                                          . --
                                                                                                                                                             ..




                                                                                                                                          Revision Data:2/23/07

                                                                                                                                                     J
          Case 7:19-cv-00879-EKD-JCH
                                x.r  Document 1-1 Filed 12/26/19 ' Page
                                                      .
                                                           '
                                                                    ;   25 of 31 Pageid#: 47                  .


           ,--.                      l                                                                    )
          z,
         z'    .
               )ï , .         vmszkl                                                                         yy
            #,
         .yt .,9  /4'
                    '1 t        -
                    D EPAIRM BNT OF couu                                        llealth ServicesComplainta 'd jvatm entluèm gx yl-uwlc         -
    -
          v -..'-
    - - -.- -
                 .e
                - --    ', .        -- -
                                                               sc-
                                                                 rlox s

                                                H eaIth ServicesCom plaintand Treatm entForm
Facility:                       IW ER NORTH CORRECTIONM CEN TER

OffenderName: ùjvaa
                  j
                  vaoxjjcxjy-j
                      Last
                                                                                        g
                                                                                        '
                                                                                          qjwoa   j
                                                                                                  fr o
                                                                                              Fîrst
                                                                                                                       Number: /o&gg qg
                Datex im e                                          Com laintand Treatm ent                                   Si atureand Title
        $:l                    :c ), ê.'.
                                .

                                                                '
                                                                        u (-
                                                                           >             -jo          .ajtj
                                           ,'
                                                                                : xy-      a
                                            -L                        kje N-'        :0 ' . .
                                           -l-                                 @ k1$
                                           ,%                       k        ) a        :
                                            oo  ..                  koA k A t        o fvv(1 (
                                                                                             j
                                                               x. ï                               n    .                                lC
!5'ln 17 lt2j (gs.f                                              r f?i ôtf %p4& 4.J                           p zv pafa
                                                   9x.k
                                                tqz Lnrvovpt s- /s- t vkeqzo .
                                                     ccszw (' lap D,'
                                                                    .                         o        - ''
                                                                                                                  Ah

                   -
                       /P        a                                                      ç- -
                                                       >            c          v'
    .
                 J                         .-                             #:        l                 :
    26                      &Tv                      I'                 v:-
                                                                          f,l
     -7-v7.                                          p.v                -.
                                                                         -. o xwalo
                                           -. C                           c               .
                                                                                                  zpq - es
                                                               G 966vz                  do< a                                           ,s.                    .x
                                                                                                                                                                    .
                                                                                                                                  .
                                                                                                                                        ( .a
                                                                        QC                                                               *Qo c.
                                                                          .
                                                                                    < 9. ,,4 ).#z                                           ft's)'
                                                                                                                                                 ,
                                                               A œ.                  o ,hv re kbv                                            'i
                                                                                                                                              QN),
                                                                                                                                                 1'
                                                                                                                                                  i2,
                                                                                                                                                    '
                                                                                                                  .
                                                                                                                                                    CJ
                                                                                                                                                     ,.)
                                                                                                                                                     :  Cz
                                                                                                                                                         .(M   ,




L        .                                                                                            -           Z     --Z       --
                                                                                                                              '        Revision Date:2/23/03
            Case 7:19-cv-00879-EKD-JCH  Document
                                 11 27/2017      1-1 Filed
                                            12 :00:52 PM 12/26/19
                                                           PAGEC  Page
                                                                   /00426 ofFax
                                                                             31 Server
                                                                                Pageid#: 48

          JMH C1#:01721751 ï%bh#:000587352
          PT#:85618020 sHt
                         '
                         etoS,EMILYs
          CHAMBERLAIN.JERAMWH MAoutal
                                    rq
          oomloln8J19&j 36 Y :8/18/17(*:36

    Ss        I
              1lllII
                   1:;lI1l
                         l
                         I(
                          lII
                            !
                            il
                             IIt       ,- --   untajn States M edicalG roup
5ZD+4..
  'wç                                                  N eurology
                                                                                             ''
                                                                                              f'
                                                                                               tts:Datm t1/1&Q017

     Patient: Jernml
                   'nh Chanberlain              DOB:   1t'
                                                         #'
                                                          8/l9E.
                                                               0   RtfPlv s:
                                                m #:
                                                ,      85618.020

     PatientC om plaints:           $                                                   I
     36yearo1drigllthanded whitemalewith gunshotwoundtorightwrist/forem.m in 20l1.Hestatesthatthe
     bulletwentalong tllepath ofthe m edian nerve aad has ascaralong tlxatcourse.H asnum bnessin llishand thal
     sparesthe 4fbaltd 5t*digit.Heisunableto makeaEstanllllmsdeep bonepnin in theforearm ashedescribesit.

     EM G & NCV Findihgs:
     1!
      'valuationoftheRightmedianmotornerveshowcdp-okmgut'  tdistt:onsetlatency(5.0tns),reducedamplitude
     (4.3mV),anddecreastdconductionvelocity(Elbow-W rist,34m/s).'rheRigktM ctliau2ndDigitsensot.y
     nerveshowednoresponse(Wrist).TheRightmedian/ulnartpalmlcomparisonnerveshowednoresponse
     (MedianPalml-A11remainhngnerves(asindicatedintlaelbllowingtables)werew'ithinnonnallimits.
     F W avestudiesindicate thatthe Rightm edian F Mrave hasno reo onse. A11r- aining F W ave latmw ieswere
     within nonnallim its,

   M lexaminedmuscles(asindicatedinthefollowingtable)showednoeùdenceofelectricalinstability.
x
 !
 k
 )ta

     lm pressioh;
     There isclectrodiagt
                       .mstic ed denoe of:
         1. A dwchtme ian sensorim otorneuropatby

     Thank youverymuch forasking m etoseclbispatientforelectrodiagnostictesting.

     Sincerely
            -1       7        I
                              9
                              f .p
              eeê

     E'
      tnily S1:1edsy,
                    t




                                                                                                  /.t
                                        11/27/201
                    Case 7:19-cv-00879-EKD-JCH   7 12:00:
                                               Document   52Filed
                                                        1-1  PM 12/26/19
                                                                  PAGE Page
                                                                         '00427 ofFax
                                                                         /         31 Servar
                                                                                       Pageid#: 49

   JMH             cl#;o1z2jz5j
  PTtk 85:j8px saaoNj.ax (zx as w
 C'HAMBERG I        s uwuys
 DOa          N JuRxujajj jz
                           j                                                                 TestDate:8/18/2017                                                                Page2
           :1c fcay lgx a: j, x pyg jpA
                 1111 lllllllj jlljj!p
                                     8:
                                      n
                                      3a
                                      t
                                       6.
                                        '
                                        s/p
pqJ
  l
,'y
  r
  l
  '
  ty6
    ,
    r
    kh
    j
    -y
     .w
     -,
     ,-
      3
      .
      63
         NerveCopductbn Studles
         AntlSensola'svmrnary T;
                               I,
                                Me

                 Slte NR       olset Norm Onset                             .  O-PAmp               Norm O.P                $îte1 . Sitc                      Delta-o          bist         .'.
                                                                                                                                                                                              Y$ ,
                               (ms .    msl         . 'V)                                                A>                                                    (in:            cm .. .m/#l
            RlglltM edlanzn.
                           tlDigitAntlSensory(2udDlgit)                                                                                        '
 . . .      M'ris.
                 t.-.NR . ..      . . .- . -..      . ....    . --- -. - -       .-     .-         >10                      W rist 2ndDl't                                     0.0 '                 ,'
  j         RightRadlal.'
                        knt:
                           lSen#ory(BaselstDfgit)                                                    j                                                                                         j
            W rist                1.6                                            l0.3                                       W rist Basc 1stDi it                l.6            10.Q           6'
                                                                                                                                                                                               3     '
            RlrhtUlnqrAndSenxry(5thDiglt)
            W rIst              2-#                                              2i.9              >L0.(I                      Wrîst 51 Di it                   2.8            14.0           50

         M otorSummary'
                      n ble

                  Site    NR      Onçt4          Ne m ()twd
                                                          ..          Oe Alflp11' Norm (l*
                                                                                         .r                         Sltel          .   6f  te 2 .  4
                                                                                                                                                   (trltkt-o Dlst          Vet' . Nt :
                                                                                                                                                                                   lrmf l'kl
                                                     '                                                                            .:        :: . :                                 - ' .
                               mx)         ms -....               .
                                                                               111# -              Amp - -                             .--.--  u
                                                                                                                                             .,.
                                                                                                                                                     uu     .- tm          m/
                                                                                                                                                                           -
                                                                                                                                                                             s       k
                                                                                                                                                                                     '
                                                                                                                                                                                     iWi
            l4khtMeTllan Sïot'
                             or(Al)4 PollBrevl
            W dst               ' 5.6            <.4.2                         4.3           :-5                   Elbow          W rist           S.
                                                                                                                                                    6'          l9.
                                                                                                                                                                  t1       34          7*50
            Elbow                 30-6                                         0.8                                                                                              .

            RightUlnars'
                       lotf)r(AbdDîgMlnlmi)
            W l%-
                t                    3-î
                                       9         <d.2                       10.8             7-3                   B Elbow        W rist           2.#          l9.
                                                                                                                                                                  0        66          >45
            B Elbow                  5.9                                    I0.5                                   A Elbow        f:
                                                                                                                                   3Elbew          2.5          !4.
                                                                                                                                                                  (1       56          >45           '
            A Elbow                  :.4                                    10.2                                                                                                                     !

        ComparisonSummaryn bla
 t,1ï
    j';
      j.      .    .                                                      .,                                                   ,,..,                ...
                   Si*         N1<       ,
                                         Pedk            Norm P#n1(.              çtm?-,
                                                                                       ko p  Ncrm G .P                                 .S1N 1        Sii.'
                                                                                                                                                         l            DUIG-P          Njlr.
                                                                                                                                                                                          M'j3elta .
                                          qp,
                                            )               ms .                       '
                                                                                       &    : Alu                                        '' ..                          m*)              -rn; ::
            RlghlNl
                 ' mdlalt/tllnerPzm CttnlysnrisollOvr
                                                    utst.B2nl/
            M edlan'
                   Pulm NR                           <Q.5                                                                       xltxlli'
                                                                                                                                       lllPalln tnnarPJl(nl                         <.
                                                                                                                                                                                     :0.S
            Ul
            - larPalm                .     l.8       *:2.5            -           . -   1.
                                                                                         5.4             ......-           .        . - ..



         F W aveStudies

                 NR F-Ll
                       tt ms lzatNe m nu                     Ie.ltFœ at(ms L-R LtttNtem
            RkhtM edian(Mykrs)(AbdPn1lBrev)
            NR                       <33                                                 *2.2
            m ghtUlngrt'
                       M rkrî)(AbdDigMin)
                         28.44 . <,
                                  36                                                     <2.5

          I(M (;
             Si
              de    M ttscle    Nerve                        Root lnaAct !Fib: 'Pne Am Dur Pol . lRvcrt Co>ment
            Right AbdPo(1Brev M edian                        C8-T1 Nnll   N
                                                                          .pu Nml Nm1 Nml 0      Nmt Poore tm
            Right lse orlnt                Ulnar             C8-TI Nm1                       NmI Nm1 Nml Nml 0                                Nml Ptxqrœl'
                                                                                                                                                         1lrt4
            Right PronatorTm '
                             xs M tdian                      C6-7          Nmt               Nm) Nm1 Nmt Nml 0                                Nml         Pooreffbrt
            Rkht ABD Dk Min Ulnar       C8-TI Nm1 Nm1 Nml Nml Nm1 0                                                                           Nm1
            RJDut Bicep:    K'
                             ttsculocut C5-6 Yml -Nrrt: Nm! Nml NmJ
                                                                  -0                                                                          Nml


 'kY
   ,X
     AA.
    '(.1.:,1
           #ld
      lx
                                        11/27/2017
                    Case 7:19-cv-00879-EKD-JCH     12 :001-1
                                               Document   :52 Filed
                                                              PM 12/26/19
                                                                    PAGE   0Q4 28 of
                                                                          Page    Fax31 Server
                                                                                         Pageid#: 50

            tvt
              -t cl#:c17c17s1 s.!g# ccnsszasc
        .
            C
            mT
             H#A:M
                 8B56:8020 sstplru sltys
            oos:dl
                 c  ?
                    EcR
                      BL
                       /A:
                         I
                         B
                  11111111
                         (N
                          8J
                         111
                           (J E
                              3
                              111vAA
                              :
                           1111
                              -RA   1H,
                                   n&l  11M1
                                      1&l'  yyam
                                           ?1                                                        TestDate:8,
                                                                                                               -
                                                                                                               .
                                                                                                               18/2017                                                                      Pagt3
'


    l
    k:.v, avefor st
    '
                                                                              .

             NCV.jRghtuedianzl:
                              d' I
                                 ikgl
                                    '
                                    t@Ant
                                        ie.k
                                           q                       1                .
                                                                                    NfN wll
                                                                                          %ght
                                                                                             anau
                                                                                                a'' #lKlwu
                                                                                                         lansar
                                                                                                              y)'                     .NfJVIR-
                                                                                                                                             I
                                                                                                                                             MPAbi
                                                                                                                                                 rl
                                                                                                                                                  arz
                                                                                                                                                    vtlslm- yl
                     p
                                                                                     l                          .                             '                  *I,/ %sN
                                                                                                                                                                 .l    t%
                                                                                     t                                                                            j1
                                                                                                                                                                   ,    t
                                                                                                                                                                        '
                                                                                                                                                                        s
                                                                                                                                                                        &%                             w.riut*'
                                                                                                                                                                            .                         ..*e* .x
             i          .œ**-21*L*e.œ-#*--e,.-*.x'-..--.t:--.-..       . h/s                                                                        P            l.         '.%.                  /?' p **
                                                                                                                                                                                                         '$
                  ee.- ;#d                                         .             . ik .
                                                                           lljjll*                     ..
                                                                                                        .''.--*....
                                                                                                                  x.     h/sprjfit.                e.
                                                                                                                                                    l            j            v                   .
                                                                                     .. ,5...
                                                                                       r v...,e'ee
                                                                                       '                                                          o   x&
                                                                                                                                                      '         l              K
                                                                                                                                                                               :              .
                                                                                                                                                                                             ,.
                                                                                      4:::,                                                            .. l.
                                                                                                                                                       ,$ l                    .%--         '.
                                                                                                                                                        I
                                                                                                                                                        $ I .                     t%.
                                                                                                                               -      .   -.,-             %./                  . .. .....-                        ...
                                                                             *            .                               e               j   *            .%
                                                                                                                                                            ?    .                      .




             29 V& D                                                     >. o-
                                                                             lv 50uva'llv                              2milyw 50bNln*
                                                                                                                       e                                                                              'frelf-rlv
                                                                                                                                                                                                      2




                                                                                                                                                                                            Ct
                         Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 29 of 31 Pageid#: 51
                                                                                                                                                  *
                                                                                                                                    RIVER NORTH CORRECTIONALCENTEY
                                                                                                                                                                                                                                                                                                                                  *



                  ètk/j?:
                        1:9/9.
                             t;
                              tbrî..
                                   î2$''
                                       ;'!Jti.
                                             r;<êk'
                                             ?
                                             ?     oo-l-
                                                       t
                                                       y
                                                       1r
                                                       ,
                                                       j t
                                                         j
                                                         -.
                                                          '
                                                          !I- hi
                                                               vTq*.zq.r)ïsrjz;àtCq. 'fs,yzî' .'
                                                                                               $.4.';&'t');   rW..J'-EjCJLF/J/.j         rj'r' .6
                                                                                                                                                )j:juj'si..'
                                                                                                                                                :          .àr-'%?:y
                                                                                                                                                                .     .
                                                                                                                                                                      tj
                                                                                                                                                                       J)y'lqi
                                                                                                                                                                             jjjt
                                                                                                                                                                               .kgk/y
                                                                                                                                                                                    ajks'
                                                                                                                                                                                        /.'ijl
                                                                                                                                                                                             :y
                                                                                                                                                                                              fjyj
                                                                                                                                                                                                 yyt
                                                                                                                                                                                                   y
                                                                                                                                                                                                   t.-j
                                                                                                                                                                                                      :j
                                                                                                                                                                                                     '' jy
                                                                                                                                                                                                        <
                                                                                                                                                                                                        :
                                                                                                                                                                                                         yk
                                                                                                                                                                                                           '...'&
                                                                                                                                                                                                               è..: (..s r .y . unà: s a-
                                                                                                                                                                                                                                       . jp;
                                                                                                                                                                                                                                           (  jï t   y   j péy
                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                             r j
                                                                                                                                                                                                                                                               ' j  ' 1r z
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                         . i
                                                                                                                                                                                                                                                                           fl &l>
                                                                                                                                                                                                                                                                                .fC
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  Cé  ..
                                                                                                                                                                                                                                                                                       ,)7
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         'o'yk''-g                   Cr$;'.r
                                                                                                                                                                                                                                                                                                     -:
                                                                                                                                                                                                                                                                                                      -$ '
                                                                                                                                                                                                                                                                                                         :yj t
                                                                                                                                                                                                                                                                                                             J@
                                                                                                                                                                                                                                                                                                              '   S'y
                                                                                                                                                                                                                                                                                                                    3t:j   .;
                                                                                                                                                                                                                                                                                                                            tk
                                                                                                                                                                                                                                                                                                                             :)
                                                                                                                                                                                                                                                                                                                              .t
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                               :kr
                                                                                                                                                                                                                                                                                                                                '   .J;-.
                                                                                                                                                                                                                                                                                                                                        s 'r
                                                                                                                                                                                                                                                                                                                                           ;.;
                                                                                                                                                                                                                                                                                                                                             ( '
                                                                                                                                                                                                                                                                                                                                               &
                                                                                                                                                                                                                                                                                                                                               t .
                                                                                                                                                                                                                                                                                                                                                 ç:.)hj ji h 1   * 4          k.%
                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                'j
                                                                                                                                                                                                                                                                                                                                                                                 (E
                                                                                                                                                                                                                                                                                                                                                                                  ;41
                                                                                                                                                                                                                                                                                                                                                                                    q'z,yq
                                                                                                                                                                                                                                                                                                                                                                                         j)j 'fù:k)  k q   'j$.'&sh
                                                                                                                                                                                                                                                                                                                                                                                                                  3rjy   1
                                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         , j)
                                                                                                                                                                                                                                                                                                                                                                                                                            . > 'ï p .
                                                                                                                                                                                                                                                                                                                                                                                                                                     !j ;.!
                                                                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                                                                          i.l K b' z     4k '
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,q:
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                tr#,j
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               ttîk b
                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                    ;'     kr?tî
                                                                                                                                                                                                                                                                                                                               l         t'   ij     - ,r,  t,)k;$ , . 312
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         C
                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                         4 .
                                                                                                                                                                                                                                                                                                                                                                           ?j:r ë
                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                ,:
                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                  -g
                                                                                                                                                                                                                                                                                                                                                                                   ft
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                    y y  .
                                                                                                                                                                                                                                                                                                                                                                                         -. s
                                                                                                                                                                                                                                                                                                                                                                                            .J
                                                                                                                                                                                                                                                                                                                                                                                             . ,  ,
                                                                                                                                                                                                                                                                                                                                                                                                  '- , tè-
                                                                                                                                                                                                                                                                                                                                                                                                         ï                                           i.rtï
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '    t      ikkhr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4f;'
                                                                                                                                                                                                                                                                                                                                                                                                         $t
                                                                                                                                                                                                                                                                                                                                                                                                          k#
                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                           ,.z L
                                                                                                                                                                                                                                                                                                                                                                                                               g.
                                                                                                                                                                                                                                                                                                                                                                                                                v
                                                                                                                                                                                                                                                                                                                                                                                                                .r )'
                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                                                                                                                                                                                                    -.
                                                                                                                                                                                                                                                                                                                                                                                                                     ,k
                                                                                                                                                                                                                                                                                                                                                                                                                      ,3
                                                                                                                                                                                                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                                                                                                                                                                                        >z
                                                                                                                                                                                                                                                                                                                                                                                                                         .t
                                                                                                                                                                                                                                                                                                                                                                                                                          ;r!-
                                                                                                                                                                                                                                                                                                                                                                                                                             8u  %- .r
                                                                                                                                                                                                                                                                                                                                                                                                                                     $ #>
                                                                                                                                                                                                   .       'xs
                                                                                                                                                                                                           l   .  t'tr                                                  ;;
                                                                                                                                                                                                                                                                         ,i;
                                                                                                                                                                                                                                                                           b 4.
                                                                                                                                                                                                                                                                             -4b zS     .r
                                                                                                                                                                                                                                                                                        v  -                                                                                                                                                C.
                                                                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                                                                             :yl? t,
                                                         .o'!ss
                                                             -.
                                                              <;:;/
                                                                  r
                                                                  ,?.
                                                                    ,'
                                                                     I
                                                                     kr
                                                                      :j
                                                                       lpEj
                                                                          .l
                                                                           Jp
                                                                            l
                                                                            zk
                                                                             p
                                                                             '
                                                                             $l:
                                                                               '
                                                                               -jp
                                                                                 1  (
                                                                                    !
                                                                                    L$1k
                                                                                       1;à
                                                                                         ''
                                                                                          :I;E
                                                                                             ::!
                                                                                               6j
                                                                                                .l k
                                                                                                   .l.:1
                                                                                                       .!
                                                                                                        .,.
                                                                                                          'k1
                                                                                                            :.
                                                                                                             4 >,
                                                                                                                .
                                                                                                                !-'
                                                                                                                  #
                                                                                                                  ?-.7
                                                                                                                     -
                                                                                                                     m wt# '-
                                                                                                                            ?'8
                                                                                                                              )
                                                                                                                              :,
                                                                                                                               ;-'
                                                                                                                                 ..-l.:
                                                                                                                                      %,
                                                                                                                                       j ,zf J
                                                                                                                                             t
                                                                                                                                             ;L
                                                                                                                                              r #
                                                                                                                                                .-
                                                                                                                                                 t
                                                                                                                                                 .);4t
                                                                                                                                                   .   '
                                                                                                                                                       :(
                                                                                                                                                        ;!
                                                                                                                                                         é
                                                                                                                                                         .:
                                                                                                                                                          -.
                                                                                                                                                           .f                                                           >
                                                                                                                                                                                                                        . ;Lï
                                                                                                                                                                                                                            -s
                                                                                                                                                                                                                             -r
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              .t
                                                                                                                                                                                                                               -;
                                                                                                                                                                                                                                -t
                                                                                                                                                                                                                                 .1
                                                                                                                                                                                                                                  -.;ï
                                                                                                                                                                                                                                    . b
                                                                                                                                                                                                                                      -- t !  î  q   .
                                                                                                                                                                                                   .                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                   .yt
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                         ---.,t.v-ar
                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                    T: El
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        -.):
                                                                                                                                                                                                                                                                                                           )k
                                                                                                                                                                                                                                                                                                            .y
                                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                             ;                                    '
                                                                                                                                                            .,.
                                                                                                                                                              -é
                                                                                                                                                               ;é -'
                                                                                                                                                                   r!
                                                                                                                                                                    -)  s;:;
                                                                                                                                                                          i-e!
                                                                                                                                                                             /yv
                                                                                                                                                                               .: .v                                                                     ?':
                                                                                                                                                                                                                                                          f  3
                                                                                                                                                                                                                                                             ;?b
                                                                                                                                                                                                                                                               .;L
                                                                                                                                                                                                                                                                 Lt?
                                                                                                                                                                                                                                                                   -,
                                                                                                                                                                                                                                                                    -  b                                                                         y
                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                  r-
                                                                                                                                                                                                                                                         ? '                                                                .                      '
                  '
                  '
                  $ '
                   .%
                      d
                     ..l
                       q:
                        -
                        r :
                          '
                          L
                          4
                         pz1
                           $:
                            .-
                             1
                             ,
                             ;
                             ..
                              L
                              .l
                              C'
                               . i
                                q'
                                 tLr
                                   @l
                                  .:
                                   . E1
                                     !?s,
                                        4
                                        ?.
                                         r,
                                          k:    x.1
                                           -<.dfr kE :
                                                     .'.
                                                     '
                                                     ,  ..              t- . ....k
                                                                              p   f.r
                                                                                 .;
                                                                                  .  :.  ..:.
                                                                                           . . j  .-
                                                                                                 .p
                                                                                                 p  :>    .l'
                                                                                                           . r
                                                                                                             h.
                                                                                                              k-/
                                                                                                                -
                                                                                                                .,?
                                                                                                                  -; :r
                                                                                                                     '.,A
                                                                                                                        .'
                                                                                                                         ..z'
                                                                                                                            ù
                                                                                                                            .k
                                                                                                                              j
                                                                                                                             .. ;x     -,
                                                                                                                                          ,-
                                                                                                                                          p
                                                                                                                                          .;
                                                                                                                                         . .
                                                                                                                                        ..
                                                                                                                                            -'
                                                                                                                                            .-
                                                                                                                                             î.?
                                                                                                                                              i .,
                                                                                                                                                ' .#
                                                                                                                                                   - t.t.-
                                                                                                                                                         .    ,...
                                                                                                                                                                 rr
                                                                                                                                                                 ,   .
                                                                                                                                                                     .î'         r 'i
                                                                                                                                                                                 ...
                                                                                                                                                                                     ,.-
                                                                                                                                                                                    ,i
                                                                                                                                                                                     .   ,.'
                                                                                                                                                                                           -t
                                                                                                                                                                                            -''
                                                                                                                                                                                              ,(.-,.
                                                                                                                                                                                                   -i.  'j.;
                                                                                                                                                                                                      ;?.  ..
                                                                                                                                                                                                           -   .,--.$(.5jj.
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                            i   . az
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   .0.- .w..-r-/..,-....,-q
                                                                                                                                                                                                                                         .k                x.,:
                                                                                                                                                                                                                                                           .     ;r;..s
                                                                                                                                                                                                                                                               p,,    -,:ï,,.(   v..r.>:
                                                                                                                                                                                                                                                                             ---..
                                                                                                                                                                                                                                                                                 ,    :. .          ) .
                                                                                                                                                                                                                                                                                                   -.(t
                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                                        t ;.
                                                                                                                                                                                                                                                                                                             yo-?,,t:'
                                                                                                                                                                                                                                                                                                                   ..,.c
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           jv
                                                                                                                                                                                                                                                                                                                           ..y      -.t
                                                                                                                                                                                                                                                                                                                              s?,..L,    .
                                                                                                                                                                                                                                                                                                                                       ,.,
                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                         .à
                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                          .r(.. .,
                                                                                                                                                                                                                                                                                                                                               .#
                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                               . .ùk--'
                                                                                                                                                                                                                                                                                                                                                    .h
                                                                                                                                                                                                                                                                                                                                                      -,
                                                                                                                                                                                                                                                                                                                                                       ;-,.t
                                                                                                                                                                                                                                                                                                                                                           ';
                                                                                                                                                                                                                                                                                                                                                            ,:
                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                                                                                                                             .-,
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                               .>.
                                                                                                                                                                                                                                                                                                                                                                 .....:-,
                                                                                                                                                                                                                                                                                                                                                                .-      .,
                                                                                                                                                                                                                                                                                                                                                                         :..i.-
                                                                                                                                                                                                                                                                                                                                                                            ..-t
                                                                                                                                                                                                                                                                                                                                                                               ,j
                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                î,
                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                 j-
                                                                                                                                                                                                                                                                                                                                                                                  à
                                                                                                                                                                                                                                                                                                                                                                                  ..f
                                                                                                                                                                                                                                                                                                                                                                                 .. ...-.9-
                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                          -j
                                                                                                                                                                                                                                                                                                                                                                                           .l.-
                                                                                                                                                                                                                                                                                                                                                                                            .k .k-k,.y.tC
                                                                                                                                                                                                                                                                                                                                                                                              ?-
                                                                                                                                                                                                                                                                                                                                                                                               ,        ?
                                                                                                                                                                                                                                                                                                                                                                                                        ...;
                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                            ;.
                                                                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                                                                             :t
                                                                                                                                                                                                                                                                                                                                                                                                               .  ,
                                                                                                                                                                                                                                                                                                                                                                                                                  :,
                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                              :r ...
                                                                                                                                                                                                                                                                                                                                                                                                                        )  -' .C
                                                                                                                                                                                                                                                                                                                                                                                                                                .-.
                                                                                                                                                                                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                  ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                  .:w..-C.-
                                                                                                                                                                                                                                                                                                                                                                                                                                    --      ë.,.   -.-
                                                                                                                                                                                                                                                                                                                                                                                                                                               3-... ,;;,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .   .F
                                                                                                                                                                                                                                                                                                                                                                                                                                                           '',
                                                                                                                                                                                                                                                                                                                                                                                                                                                             t-
                                                                                                                                                                                                                                                                                                                                                                                                                                                          -&-.   ,? -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -?,t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -'.
. ........- .--
,                 -.
                   - . - -
                                           jjjyp.ertensjonl-c.h -Pain.
                                                                     t-.Y'--NO'-.S0BL-Y
                                                                                      ..ES' --' ma.
                                                                                                  *#-Of-a C- fl
                                                                                                              ncelab1-vlfl
                                                                                                                         t1--- '' .                                                                                                                                                                                                                                                                            -'                       --- --.- --'..- .
                              'Di
                               v.lsa.ltb..etesMe.llitus: # Ofhypoglycemk readlonssincelast                                                                                                                                                                                ngbe1 agon.
                                                                                                                                                                                                                                                                 #shcrtacti         lstcan.
                                                                                                                                                                                                                                                                                          lstersin l       .
                                                                                                                                                                                                                                                                                                   astmonth.
                               Seizure D-      l
                                               sorder:# ofseizuressince Iastvlsit:                                                                                                                                                                               # visi
                                                                                                                                                                                                                                                                      Y to A fora mas'    Ince I
                                                                                                                                                                                                                                                                                               astvifl
                                                                                                                                                                                                                                                                                                     t:
                               AllDl       seases:othernew symptoms'  . YES NO                                                                                                                                                                                   # tl
                                                                                                                                                                                                                                                                    'mesawakening w'
                                                                                                                                                                                                                                                                                   lth asthmasymptnmsperweek:
                      Additl
                           'cnal History:                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                    -
                               '
                                                                          - .                           T'lt% Q.*                         .
                                                                                                                                                                     &                      ç                        ft4 J                                                                                  -                                                     I                                                                                     -
                                                                                                                                                                               x .                                                                                       .
                                                                                                                                                                                           .                                                                                                                                                                                                                  q                                               ,'




                                                          CCP compl
                                                                  ianceW'
                                                                        lth medicati
                                                                                   ons: YES NO                                                                                                                       Dl
                                                                                                                                                                                                                      et: YES NO                                                               Exerci
                                                                                                                                                                                                                                                                                                    se: Y                                       NO
      Case 7:19-cv-00879-EKD-JCH
                            w
                              .
                                 Document 1-1 Filed 12/26/19 J-Page
                                                               . ..
                                                                    30 of 31 Pageid#: 52
                                          t''                                                              ;
     $ë
      (?
       k?
        -'
         >                   wnsrxis
                                   x                                                                       .w#
                                                                                                             .
     ktkt
        yx#
        -
           ,p#.
           .
          a7                 royco-. cr
                    Dspu w Ex'        noxs                              Healthservicescomplaintandxreatmentvorm ?2c-,1-,-,-lc
        - --


                              H eaIth ServicesCom plaintand Treatm entForm
Facility:               RBI R NORTH CORRECTIONAL CEN TER

OffenderNam e:               )a                 eo
                                                .             x                a w-e-m .qau                     Number: )s                  atjpo
                                                                                             .
                                              Last                        '               First -
       D atec im e                                       Com laintand T reatm ent                                     Si nature and Title
(.m.
   -C)4             .
                    .                               maw ..                           m      ,(!.a.(        xw

                                          !          q                                                                       ..-.




      1:-)              !.        crwxl                           V to- -k'n     '
                                                                                         w cu             .                     .
                                      .
                                   k                                GN        * r                                                   .
                                                                    =            f.                  >


t; fs-/N !:J'a. c te. ' <g Eplœ valo..q >r                                                                             #E
                 M <.f4 . .2- k
                              ?*pxx W 9: r pn
                                            '
                                              ovlzln                      ,, +, t,
                                                                                 q c-
                              Uf pT                       -        a v/?o                        % .(k
            .                             twa                 . i-.                      Jlpz            J.J                        ovv
                              1 <                        r-             J'      t        v s- u v'                                  q m44
                                  K                                          mM 4 G                                         *.3'(z
                                  Cu rhqtK



                                                                                                                           t
                                                                                                                           j
                                                                                                                           r
                                                                                                                           ..,g
                                                                                                                              j7k   ., .
                                                                                                                                        -
                                                                                                                                            .-

                                                                                                                             txu
                                                                                                                              r.a
                                                                                                                                uv.
                                                                                                                                    .
 -          -
                a                                             , .                                                                 ygoA.-
     qg                            %
                                                                                                                                     -7s
                                                                                                                                       '
                                                                                                                                       .
                                                                                                                                       t
                                                                                                                                       k
                                                                                                                                       .;
                                                                                                                                        c
                                                                                                                                        .
                                                                                                                                        a.
                                                                                                                                        ':x
                    .                                               <



                                                                                             N   .
                              u


                             G                                                  .                              ' ''                              '

      /.                                                                                             v




                                                                                                                            Revi
                                                                                                                               sion.Date:2/23/07
                                                                                                                            v   $o
Case 7:19-cv-00879-EKD-JCH Document 1-1 Filed 12/26/19 Page 31 of 31 Pageid#: 53
